 



Exhibit 10.1
EXECUTION COPY
SUBORDINATED
DEBENTURE PURCHASE AGREEMENT
between
USB Capital Funding Corp.
and
The Park National Bank
Dated as of December 28, 2007





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                1.   DEFINITIONS     1  
 
  1.1.   Defined Terms     1  
 
  1.2.   Certain UCC and Accounting Terms; Interpretations     6  
 
  1.3.   Exhibits and Schedules Incorporated     6   2.   SUBORDINATED DEBT    
6  
 
  2.1.   General Matters     6  
 
  2.2.   The Subordinated Debenture     7  
 
  2.3.   Maturity Date     7  
 
  2.4.   Unsecured Facility     7  
 
  2.5.   The Closing     7  
 
  2.6.   Interest Rate Matters     7  
 
  2.7.   Certain Provisions Regarding the Facility     8  
 
  2.8.   Payments     9  
 
  2.9.   Capital Adequacy     10   3.   DISBURSEMENTS     10  
 
  3.1.   Disbursement     10  
 
  3.2.   Conditions Precedent to the Disbursement     11  
 
  3.3.   Conditions to All Disbursements; Renewals and Conversions     12   4.  
GENERAL REPRESENTATIONS AND WARRANTIES OF BORROWER     12  
 
  4.1.   Organization and Authority     12  
 
  4.2.   No Impediment to Transactions     13  
 
  4.3.   Purposes of the Facility     14  
 
  4.4.   Financial Condition     14  
 
  4.5.   Title to Properties     15  
 
  4.6.   No Material Adverse Change     15  
 
  4.7.   Legal Matters     16  
 
  4.8.   Borrower Status     17  
 
  4.9.   No Misstatement     17  
 
  4.10.   Representations and Warranties Generally     18   5.   GENERAL
COVENANTS, CONDITIONS AND AGREEMENTS     18  
 
  5.1.   Compliance with Transaction Documents     18  
 
  5.2.   Material Transactions     18  
 
  5.3.   Business Operations     19  
 
  5.4.   Compliance with Laws     19  
 
  5.5.   Lender Expenses     21  
 
  5.6.   Subordinated Debt     21  
 
  5.7.   Inspection Rights     22   6.   REPORTING     22  
 
  6.1.   Annual     22  
 
  6.2.   Quarterly     22  
 
  6.3.   Securities Filings     22  
 
  6.4.   Compliance Certificate     22  
 
  6.5.   Copies of Other Reports and Correspondence     22  
 
  6.6.   Proceedings     22  
 
  6.7.   Event of Default; Material Adverse Change     22  
 
  6.8.   Issuance of Borrower Capital Stock     23  
 
  6.9.   Other Information Requested by Lender     23   7.   FINANCIAL COVENANT
    23   8.   BORROWER’S DEFAULT     23  
 
  8.1.   Borrower’s Defaults and Lender’s Remedies     23  

i



--------------------------------------------------------------------------------



 



                              Page    
 
  8.2.   Protective Advances     25  
 
  8.3.   Other Remedies     25  
 
  8.4.   No Lender Liability     25  
 
  8.5.   Lender’s Fees and Expenses     25   9.   MISCELLANEOUS     25  
 
  9.1.   Release; Indemnification     25  
 
  9.2.   Assignment and Participation     25  
 
  9.3.   Prohibition on Assignment     26  
 
  9.4.   Lender Representation     26  
 
  9.5.   Time of the Essence     26  
 
  9.6.   No Waiver     26  
 
  9.7.   Severability     27  
 
  9.8.   Usury; Revival of Liabilities     27  
 
  9.9.   Notices     27  
 
  9.10.   Successors and Assigns     28  
 
  9.11.   No Joint Venture     28  
 
  9.12.   Brokerage Commissions     28  
 
  9.13.   Publicity     28  
 
  9.14.   Documentation     28  
 
  9.15.   Additional Assurances; Right of Set-off     28  
 
  9.16.   Entire Agreement     29  
 
  9.17.   Choice of Law     29  
 
  9.18.   Forum; Agent; Venue     29  
 
  9.19.   No Third Party Beneficiary     29  
 
  9.20.   Legal Tender of United States     29  
 
  9.21.   Captions; Counterparts     29  
 
  9.22.   Knowledge; Discretion     29  
 
                EXHIBITS:            
 
                A   Form of Subordinated Debenture         B   Form of Rate
Election Notice         C   Form of Opinion of Borrower’s Counsel         D  
Form of Notice of Authorized Borrowers         E   Form of Authorization to
Debit Account         F   Form of Quarterly Compliance Certificate        
 
                DISCLOSURE SCHEDULES:        
 
                4.1.2   Capital Stock and Related Matters         4.5.1  
Financing Statements         4.7.3   Regulatory Enforcement Actions        
4.7.4   Pending Litigation         4.7.6   ERISA         5.2.3   Indebtedness  
     

ii



--------------------------------------------------------------------------------



 



SUBORDINATED DEBENTURE PURCHASE AGREEMENT
     This SUBORDINATED DEBENTURE PURCHASE AGREEMENT (this “Agreement”) is dated
as of December 28, 2007 and is made by and between THE PARK NATIONAL BANK, a
national banking association (“Borrower”), and USB CAPITAL FUNDING CORP., a
Nevada corporation (“Lender”).
RECITALS:
     A. Borrower is a national banking association and a wholly-owned subsidiary
of Park National Corporation, an Ohio corporation (“Bancorp”).
     B. Borrower has requested that Lender purchase from Borrower subordinated
debt (the “Subordinated Debt”) that qualifies as Tier 2 capital under applicable
rules and regulations of the Office of the Comptroller of the Currency (“OCC”).
The Subordinated Debt may be referred to in this Agreement as the “Facility”.
     C. Lender is willing to purchase from Borrower a subordinated debenture in
an aggregate principal amount of $25,000,000 in accordance with the terms,
subject to the conditions and in reliance on the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Debenture. The Subordinated Debt is intended to qualify as Tier 2 capital under
applicable rules and regulations promulgated by the OCC.
     THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:
AGREEMENT:
1. DEFINITIONS.
     1.1. Defined Terms. The following capitalized terms generally used in this
Agreement and in the other Transaction Documents have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.
     “Act” has the meaning ascribed to such term in Article 6.
     “Affiliate(s)” means with respect to any Person, such Person’s immediate
family members, and any other Person controlling, controlled by, or under common
control with, said Person, and their respective directors or executive officers.
     “Approved Restructuring” has the meaning ascribed to such term in
Section 5.2.1.
     “Assignee Lender” has the meaning ascribed to such term in Section 9.2.
     “Bancorp” has the meaning ascribed to such term in the recitals hereto.
     “Base Rate” means that rate of interest (expressed as a percent per annum)
equal to Lender’s “base” or “prime” rate (which is not necessarily the lowest or
most favorable rate of interest charged by Lender on commercial loans at any
time) in effect from time to time, which means a base rate of interest
established by U.S. Bank from time to time that serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto. Any change in the rate of interest hereunder due to a change in the
base or prime rate shall become effective on the date each change in the base or
prime rate is publicly announced by U.S. Bank.
     “Base Rate Tranche” means a Borrowing Tranche as to which the Base Rate is
applicable.

1



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning ascribed to such term in the preamble hereto and
shall include any successor to The Park National Bank or such other Person that
shall assume the obligations of the borrower under the Transaction Documents.
     “Borrower 2006 Financial Statements” has the meaning ascribed to such term
in Section 4.4.
     “Borrower 2006 Financial Statements Date” has the meaning ascribed to such
term in Section 4.4.
     “Borrower Financial Statements” has the meaning ascribed to such term in
Section 4.4.
     “Borrower’s Accountant” means Crowe Chizek and Company LLC or such other
nationally recognized firm of certified public accountants selected by Borrower
as shall from time to time audit Borrower.
     “Borrower’s Knowledge” means those facts and other matters actually known
to John W. Kozak, Paul E. Turner and Brady T. Burt, after due inquiry.
     “Borrower’s Liabilities” means Borrower’s obligations under this Agreement
and any other Transaction Documents.
     “Borrowing Date” means the date any Borrowing Tranche is disbursed, renewed
or converted (from a LIBO Rate Tranche to a Base Rate Tranche or from a Base
Rate Tranche to a LIBO Tranche pursuant to Section 2.7.2 or 2.7.3).
     “Borrowing Tranche” means a disbursement of proceeds under the Facility
pursuant to this Agreement and, where applicable, the renewal or conversion of
any such disbursement or portion thereof pursuant to this Agreement.
     “Business Day” means (a) for all purposes other than as covered by clause
(b) hereof, a day of the week (but not a Saturday, Sunday or a legal holiday
under the laws of the States of Ohio or any other day on which banking
institutions located in Ohio are authorized or required by law or other
governmental action to close) on which the Cincinnati, Ohio offices of U.S. Bank
are open to the public for carrying on substantially all of its business
functions and (b) with respect to determinations in connection with, and
payments of principal and interest on any LIBO Rate Tranche, any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in U.S. dollar-denominated deposits in the London Interbank
Eurodollar Market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.
     “Closing” means the meaning ascribed to such term in Section 2.5.
     “Closing Date” means the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended or recodified.
     “Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.
     “Default Rate” has the meaning ascribed to such term in Section 2.6.3.
     “Disbursement” has the meaning ascribed to such term in Section 3.1.
     “Disclosure Schedule” means, in aggregate, the disclosures contemplated
herein as included in the Disclosure Schedule, which has been delivered in
connection with the execution of this Agreement.

2



--------------------------------------------------------------------------------



 



     “Employee Benefit Plan” means an “employee benefit plan” within the meaning
of Section 3(3) of ERISA.
     “Equity Interest” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person which is not a corporation
and any and all warrants, options or other rights to purchase any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended or recodified.
     “ERISA Affiliate” means any person (as defined in Section 3(9) of ERISA)
which together with Borrower would be a member of the same “controlled group”
within the meaning of Sections 414(b), (m), (c) and (o) of the Code.
     “Event of Default” has the meaning ascribed to such term in Section 8.1.1.
     “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.
     “Facility” has the meaning ascribed to such term in the recital hereto.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “FDI Act” means the Federal Deposit Insurance Act, as amended or
recodified.
     “FRB” means the Board of Governors of the Federal Reserve System.
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States of America.
     “Governmental Agency(ies)” means, individually or collectively, any
federal, state, county or local governmental department, commission, board,
regulatory authority or agency including, without limitation, the FRB, the OCC
and the FDIC.
     “Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including, without limitation, any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under the
Hazardous Materials Laws and/or other applicable environmental laws, ordinances
or regulations.
     “Hazardous Materials Claims” has the meaning ascribed to such term in
Section 4.7.7.
     “Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including, without
limitation: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f
et seq.; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.

3



--------------------------------------------------------------------------------



 



     “Indebtedness” means and includes: (a) all items arising from the borrowing
of money that, according to GAAP now in effect, would be included in determining
total liabilities as shown on the consolidated balance sheet of Borrower or any
Subsidiary; (b) all obligations secured by any lien in property owned by
Borrower whether or not such obligations shall have been assumed; (c) all
guaranties and similar contingent liabilities with respect to obligations of
others; and (d) all other obligations (including, without limitation, letters of
credit) evidencing obligations to others; provided, however, Indebtedness shall
not include (i) deposits or other indebtedness incurred in the ordinary course
of Borrower’s business (including, without limitation, federal funds purchased,
advances from any Federal Home Loan Bank or Federal Reserve Bank, secured
deposits of municipalities, letters of credit issued by Borrower and repurchase
arrangements) and in accordance with safe and sound banking practices and
applicable laws and regulations or (ii) indebtedness that is expressly
subordinate and junior in all respects (including, without limitation, with
respect to the right of payment) to the Facility.
     “Initial Disbursement” has the meaning ascribed to such term in
Section 3.1.
     “Instructions” means disbursement instructions given by Borrower to Lender
specifying the duration of the initial LIBOR Period and the manner in which
proceeds of the Subordinated Debt should be disbursed at Closing.
     “Interest Rate Protection Agreement” means an interest rate swap, cap,
collar or other hedging or derivative agreement entered into by Borrower, to
which Lender or any Affiliate of Lender is the counterparty, intended to
mitigate interest rate risk, along with any other related agreement or
instrument executed in connection therewith.
     “Interim Financial Statements” has the meaning ascribed to such term in
Section 4.4.
     “Junior Subordinated Debenture” means the 8.00% Subordinated Debenture,
dated December 27, 2001, issued by Borrower to Park National Capital LLC in the
original principal amount of $16,300,000.
     “Leases” means all leases, licenses or other documents providing for the
use or occupancy of any portion of any Property, including all amendments,
extensions, renewals, supplements, modifications, sublets and assignments
thereof and all separate letters or separate agreements relating thereto.
     “Lender” has the meaning ascribed to such term in the preamble hereto.
     “LIBO Rate” means that rate of interest equal to the quotient of (i) the
average of the rates of interest quoted to Lender in accordance with U.S. Bank’s
normal and customary practices in the London Inter-Bank Eurodollar Market for
U.S. Dollar deposits with prime banks, as such average appears on Reuters Screen
LIBOR01 Page or any successor thereto, at approximately 11:00 a.m., London time,
on the date that is two Business Days prior to any applicable Borrowing Date for
an amount approximately equal to the applicable LIBO Rate Tranche and for a
period of time approximately equal to a LIBOR Period, divided by (ii) 100% minus
the Reserve Percentage.
     “LIBO Rate Tranche” means a Borrowing Tranche as to which the LIBO Rate is
applicable.
     “LIBOR Period” means, with respect to any LIBO Rate Tranche, the period
commencing on the Borrowing Date with respect to such LIBO Rate Tranche and
ending on the numerically corresponding day in the calendar month that is three
months thereafter; provided, that (i) if any LIBOR Period would end on a day
other than a Business Day, such LIBOR Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such LIBOR Period shall end on the next
preceding Business Day, and (ii) any LIBOR Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such LIBOR Period) shall end on
the last Business Day of the last calendar month of such LIBOR Period, with
respect to a LIBO Rate Tranche.

4



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any effect, circumstance, occurrence or
change that has had, or would reasonably be expected to have, a material adverse
effect (whether or not required to be accrued or disclosed under Statement of
Financial Accounting Standards No. 5): (i) on the condition (financial or
otherwise) or results of operations of Borrower, (iii) on the properties,
assets, liabilities or businesses of Borrower, taken as a whole; or (iii) on the
ability of Borrower to perform its obligations under this Agreement or the
Subordinated Debenture on a timely basis.
     “Maturity Date” means December 29, 2017.
     “OCC” has the meaning ascribed to such term in the recitals hereto and
shall include any other Governmental Agency that serves as the primary federal
regulator of Borrower from time to time when the Facility is outstanding.
     “OCC Notice” has the meaning ascribed to such term in Section 8.1.2.
     “Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
     “Property” means any real property owned or leased by Borrower or any
Subsidiary.
     “Rate Election Notice” shall mean a properly completed notice in the form
attached as Exhibit B hereto or a verbal notice conveyed to Lender in accordance
with its disbursement procedures from time to time.
     “Reserve Percentage” means the percentage announced within Lender as the
reserve percentage under Regulation D of the FRB for loans and obligations
making reference to a LIBO Rate for a LIBOR Period. The Reserve Percentage shall
be based on Regulation D or other regulations from time to time in effect
concerning reserves for Eurocurrency Liabilities as defined in Regulation D from
related institutions as though Lender were in a net borrowing position, as
promulgated by the FRB, or its successor.
     “RICO Related Law” means the Racketeer Influenced and Corrupt Organizations
Act of 1970 or any other federal, state or local law for which forfeiture of
assets is a potential penalty.
     “Subordinated Debt” has the meaning ascribed to such term in the recitals
hereto.
     “Subordinated Debt Amount” means $25,000,000.
     “Subordinated Debenture” means a subordinated debenture in the form
attached as Exhibit A hereto in the principal amount of the Subordinated Debt
Amount, as amended, restated, supplemented or modified from time to time and
each debenture delivered in substitution or exchange for such subordinated
debenture.
     “Subsidiary” means any corporation or other entity of which any Equity
Interest is directly or indirectly owned by Borrower.
     “Surviving Entity” has the meaning ascribed to such term in Section 5.2.1.
     “Tier 2 Capital” has the definition provided in, and shall be determined in
accordance with, the rules and regulations of the OCC.
     “Transaction Documents” means this Agreement and those other documents and
instruments (including, without limitation, all agreements, instruments and
documents, including, without limitation, guaranties, mortgages, deeds of trust,
pledges, powers of attorney, consents, assignments, contracts,

5



--------------------------------------------------------------------------------



 



notices and all other written matter heretofore, now and/or from time to time
hereafter executed by and/or on behalf of Borrower in connection with this
Agreement and the Facility) entered into or delivered in connection with or
relating to the Facility, including any other documents listed on the schedule
of closing documents prepared in connection with the Closing. Transaction
Documents shall also include any Interest Rate Protection Agreement between
Borrower and Lender.
     “UCC” shall mean the Uniform Commercial Code as enacted in the State of
Ohio, as amended or recodified.
     “Unmatured Event of Default” means an event or circumstance that with the
passage of time, the giving of notice or both could become an Event of Default.
     “U.S. Bank” means U.S. Bank National Association, Minneapolis, Minnesota,
and any successor thereto.
     1.2. Certain UCC and Accounting Terms; Interpretations. Except as otherwise
defined in this Agreement or the other Transaction Documents, all words, terms
and/or phrases used herein and therein shall be defined by the applicable
definition therefore (if any) in the UCC. Notwithstanding the foregoing, any
accounting terms used in this Agreement which are not specifically defined
herein shall have the meaning customarily given to them in accordance with GAAP.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “including” when used in this
Agreement without the phrase “without limitation,” shall mean “including,
without limitation.” All references to time of day herein are references to
Cincinnati, Ohio time unless otherwise specifically provided. Any reference
contained herein to attorneys’ fees and expenses shall be deemed to be
reasonable fees and expenses of Lender’s outside counsel and of any other
third-party experts or consultants engaged by Lender’s outside counsel on
Lender’s behalf. All references to a Transaction Document shall be deemed to be
to such document as amended, modified or restated from time to time. With
respect to any reference in this Agreement to any defined term, (a) if such
defined term refers to a Person, then it shall also mean all heirs, legal
representatives and permitted successors and assigns of such Person, and (b) if
such defined term refers to a document, instrument or agreement, then it shall
also include any replacement, extension or other modification thereof.
     1.3. Exhibits and Schedules Incorporated. All Exhibits and Schedules
attached hereto or referenced herein, are hereby incorporated into this
Agreement.
2. SUBORDINATED DEBT.
     2.1. General Matters.
          2.1.1. Certain Terms. Lender agrees to extend the Subordinated Debt to
Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Subordinated Debenture and the other Transaction
Documents. An initial Borrowing Tranche in an amount equal to the entire
principal amount of the Subordinated Debt shall be borrowed on the Closing Date
and, thereafter, any such Borrowing Tranche may be converted or renewed from
time to time in accordance with the terms and subject to the conditions set
forth in this Agreement. Subject to Section 2.6 and any other conditions and
limitations set forth in this Agreement, any Borrowing Tranche under the
Subordinated Debt shall be treated as, at Borrower’s election subject to and in
accordance with the terms in this Agreement: (a) a LIBO Rate Tranche and shall
bear interest per annum at a rate equal to the LIBOR Applicable Margin plus
2.00% (200 basis points); or (b) a Base Rate Tranche and shall bear interest at
a rate equal to the Base Rate. The unpaid principal balance plus all accrued but
unpaid interest on the Subordinated Debt shall be due and payable on the
Maturity Date, or such earlier date on which such

6



--------------------------------------------------------------------------------



 



amount shall become due and payable on account of acceleration by Lender in
accordance with the terms of the Subordinated Debenture or this Agreement.
          2.1.2. Subordination. The Subordinated Debenture shall be subordinated
in accordance with the subordination provisions set forth therein, the terms of
which are incorporated herein.
     2.2. The Subordinated Debenture. The Facility shall be evidenced by the
Subordinated Debenture.
     2.3. Maturity Date. On the Maturity Date, all sums due and owing under this
Agreement and the other Transaction Documents with respect to the Subordinated
Debenture shall be repaid in full. Borrower acknowledges and agrees that Lender
has not made any commitments, either express or implied, to extend the terms of
the Facility past its Maturity Date, unless Borrower and Lender hereafter
specifically otherwise agree in writing.
     2.4. Unsecured Facility. The obligations of Borrower to Lender under the
Subordinated Debenture shall be unsecured.
     2.5. The Closing. The execution and delivery of the Transaction Documents
necessary to permit the initial funding of the Facility (the “Closing”) will
occur at the offices of Barack Ferrazzano, et al. LLP, counsel to Lender, at 200
West Madison Street, Suite 3900, Chicago, Illinois at 9:30 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree. At the Closing, the proceeds of the Facility shall be
disbursed in accordance with the Instructions received by Lender at least one
Business Day prior to Closing.
     2.6. Interest Rate Matters. Borrower agrees that matters concerning the
election, payment, application, accrual and computation of interest and interest
rates shall be set forth in this Agreement and in the other Transaction
Documents.
          2.6.1. Applicable Interest Rate. Subject to Section 2.6, the initial
Borrowing Tranche shall bear interest as a LIBO Rate Tranche. For any Borrowing
Tranche the LIBOR Period of which commences subsequent to the Closing Date,
Borrower shall make a LIBO Rate or Base Rate election by delivering a Rate
Election Notice before 12:00 p.m., Eastern time, on the second Business Day
prior to the Borrowing Date; provided, however, no more than one LIBO Rate
Tranche for the Facility shall be outstanding at any one time. The LIBO Rate
shall remain fixed for each LIBO Rate Tanche until the next LIBOR Period
commences. Borrower may elect, by designation on a Rate Election Notice (i) to
convert a LIBO Rate Tranche or any portion thereof into a Base Rate Tranche,
(ii) to continue any LIBO Rate Tranche or any portion thereof for an additional
LIBOR Period, as designated in the Rate Election Notice, or (iii) to convert a
Base Rate Tranche or any portion thereof to a LIBO Rate Tranche. For purposes of
the immediately preceding sentence, the amount of any “portion” shall be
$1,000,000, or a multiple thereof. In the event Borrower fails to notify Lender
that Borrower desires to continue any LIBO Rate Tranche or any portion thereof
by the last day of the applicable LIBOR Period, Borrower shall be deemed to have
elected to continue the LIBO Rate Tranche in question for an additional LIBOR
Period. Any Rate Election Notice delivered by Borrower shall be irrevocable and
may not be modified in any way without the prior, written approval of Lender.
The LIBOR Period for the continuation of any LIBO Rate Tranche shall commence on
the last day of the next preceding LIBOR Period. Notwithstanding anything to the
contrary contained herein and subject to the default interest provisions
contained herein, if an Event of Default occurs, all LIBO Rate Tranches will
convert to Base Rate Tranches upon the expiration of the LIBOR Periods therefor.
The conversion of a LIBO Rate Tranche to a Base Rate Tranche pursuant to a
description in a Rate Election Notice shall only occur on the last Business Day
of the LIBOR Period relating to such LIBO Rate Tranche. Lender is hereby
authorized to rely upon Instructions, Rate Election Notices and other written
communications concerning the Facility delivered by any authorized officer of
Borrower, including John W. Kozak, Paul E. Turner and Brady T. Burt, and any
other officer designated on the Notice of Authorized Borrowers delivered by
Borrower from time to time, and such additional authorized agents as any of the
above-referenced officers of Borrower shall designate, in writing, to Lender
from time to time.

7



--------------------------------------------------------------------------------



 



          2.6.2. Interest Payments. Subject to Section 2.6.3 and except as
otherwise expressly provided in the Subordinated Debenture, interest accrued
(a) on each LIBO Rate Tranche shall be payable by Borrower in arrears on the
last day of each LIBOR Period and on the Maturity Date, and (b) on each Base
Rate Tranche or any other outstanding amount of the Facility shall be payable by
Borrower in arrears on the last day of each March, June, September and December,
beginning March, 2008, and on the Maturity Date.
          2.6.3. Default Interest. Notwithstanding the rates of interest and the
payment dates specified in this Section 2.6, effective immediately upon the
occurrence and during the continuance of any Event of Default, the principal
balance of the Facility then outstanding and, to the extent permitted by
applicable law, any interest payments not paid within five days after the same
becomes due shall bear interest payable upon demand at a rate which is 3% per
annum in excess of the rate of interest otherwise payable under this Agreement
(the “Default Rate”). Notwithstanding anything to the contrary set forth in this
Section 2.6.3 or elsewhere in this Agreement, the Default Rate shall only apply
with respect to an Event of Default relating to the Subordinated Debt if such
Event of Default is one with respect to which Lender would be entitled to
declare the Subordinated Debenture immediately due and payable pursuant to
Section 8.1.2. In addition, all other amounts due Lender (whether directly or
for reimbursement) under this Agreement or any of the other Transaction
Documents, if not paid when due or, in the event no time period is expressed, if
not paid within five days after written notice from Lender that the same has
become due, shall thereafter bear interest at the foregoing Default Rate.
Finally, any amount due on the Maturity Date which is not then paid shall also
bear interest thereafter at the Default Rate.
          2.6.4. Computation of Interest. Interest shall be computed on the
basis of the actual number of days elapsed in the period during which interest
accrues and a year of 360 days. In computing interest, the date of funding shall
be included and the date of payment (with respect to the amount timely paid on
such date) shall be excluded; provided, however, that if any funding is repaid
on the same day on which it is made, one day’s interest shall be paid thereon.
The parties hereto intend to conform strictly to applicable usury laws as in
effect from time to time during the term of the Facility. Accordingly, if the
transaction contemplated hereby would be usurious under applicable law
(including the laws of the United States of America, or of any other
jurisdiction whose laws may be mandatorily applicable), then, in that event,
notwithstanding anything to the contrary in this Agreement or the Subordinated
Debenture, Borrower and Lender agree that the aggregate of all consideration
that constitutes interest under applicable law that is contracted for, charged
or received under or in connection with this Agreement shall under no
circumstances exceed the maximum amount of interest allowed by applicable law,
and any excess shall be credited to Borrower by Lender (or if such consideration
shall have been paid in full, such excess refunded to Borrower by Lender).
     2.7. Certain Provisions Regarding the Facility.
          2.7.1. Changes; Legal Restrictions. In the event the adoption of or
any change in any law, treaty, rule, regulation, guideline or the interpretation
or application thereof by a Governmental Agency (whether or not having the force
of law and whether or not the failure to comply therewith would be unlawful)
either (a) subjects Lender to any tax (other than income taxes or franchise
taxes not specifically based on loan transactions), duty or other charge of any
kind with respect to any LIBO Rate Tranche or changes the basis of taxation of
payments to Lender of principal, fees, interest or any other amount payable in
connection with a LIBO Rate Tranche, or (b) imposes on Lender any other
condition materially more burdensome in nature, extent or consequence than those
in existence as of the date of this Agreement, and the result of any of the
foregoing is to increase the cost to Lender of making, renewing or maintaining
any LIBO Rate Tranches or to reduce any amount receivable thereunder; then, in
any such case, Borrower shall promptly pay to Lender, as applicable, upon
demand, such amount or amounts as may be necessary to compensate Lender for any
such additional cost incurred or reduced amounts received.
          2.7.2. LIBO Rate Lending Unlawful. If Lender shall determine (which
determination shall, upon notice thereof to Borrower, be conclusive and binding
in the absence of readily demonstrable error) that the adoption of or any change
in any law, treaty, rule, regulation, guideline or in

8



--------------------------------------------------------------------------------



 



the interpretation or application thereof by any Governmental Agency makes it
unlawful for Lender to make or maintain any LIBO Rate Tranche, (a) the
obligation of Lender to make or continue any LIBO Rate Tranche shall, upon such
determination, forthwith be suspended until Lender shall notify Borrower that
the circumstances causing such suspension no longer exist, and (b) if required
by such law, interpretation or application, all LIBO Rate Tranches shall
automatically convert into Base Rate Tranches.
          2.7.3. Unascertainable Interest Rate. If Lender shall have determined
in good faith that adequate means do not exist for ascertaining the interest
rate applicable hereunder to LIBO Rate Tranches, then, upon notice from Lender
to Borrower, the obligations of Lender to make or continue LIBO Rate Tranches
shall forthwith be suspended, and thereafter the Facility shall continue as a
Base Rate Tranche until Lender shall notify Borrower that the circumstances
causing such suspension no longer exist. Lender will give such notice when it
determines, in good faith, that such circumstances no longer exist; provided,
however, that Lender shall not have any liability with respect to any delay in
giving such notice.
          2.7.4. Funding Losses. In the event Lender shall incur any loss or
expense (including, without limitation, any loss or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by Lender
to make or maintain any LIBO Rate Tranche) as a result of any continuance,
conversion, repayment or prepayment of the principal amount of, or failure to
make or termination of, any LIBO Rate Tranche on a date other than the scheduled
last day of the LIBOR Period applicable thereto, then, upon the written notice
of such from Lender to Borrower, Borrower shall reimburse Lender for such loss
or expense within three Business Days after receipt of such notice. Such written
notice (which shall include calculations in reasonable detail) shall be
conclusive and binding in the absence of readily demonstrable error.
          2.7.5. Additional Interest on LIBO Rate Tranches. So long as and to
the extent Lender shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (as defined in the definition of Reserve Percentage),
and Lender’s performance under this Agreement shall have given rise to
additional reserve requirements for Lender thereunder, Borrower shall pay to
Lender additional interest on the unpaid principal amount of each LIBO Rate
Tranche. Such additional interest shall accrue from the later of the date such
reserve requirement commences and the date of the first disbursement under such
LIBO Rate Tranche until the earlier of the date such reserve requirement ends
and the date the principal amount of such LIBO Rate Tranche is paid in full, at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (a) the LIBO Rate for the LIBOR Period for such LIBO Rate Tranche
from (b) the rate obtained by dividing the LIBO Rate by a percentage equal to
100% minus the Reserve Percentage as in effect from time to time during such
LIBOR Period. Lender shall, as soon as practicable but not later than the last
day of the LIBOR Period, provide notice to Borrower of any such additional
interest arising in connection with such LIBO Rate Tranche and the certification
of Lender that the additional amount is due and that the additional reserve
requirement is applicable to such LIBO Rate Tranche. Such additional interest
shall be payable directly to Lender on the dates specified herein for payment of
interest. The calculation of such additional interest shall be made by Lender
and provided to Borrower in writing and shall be conclusive and binding in the
absence of readily demonstrable error.
          2.7.6. Notice of Changes or Increased Costs Relating to LIBO Rate
Tranches. Lender agrees that, as promptly as reasonably practicable after it
becomes aware of the occurrence of an event or the existence of a condition
which would cause it to be affected by any of the events or conditions described
in this Section 2.7, it will notify Borrower of such event and the possible
effects thereof, provided that the failure to provide such notice shall not
affect Lender’s rights to reimbursement provided for herein.
     2.8. Payments. Borrower agrees that matters concerning prepayments,
payments and application of payments shall be in accordance with Lender’s
practices set forth in this Agreement and in the other Transaction Documents.

9



--------------------------------------------------------------------------------



 



          2.8.1. Prepayment. Subject to Section 2.7.4 hereof and the immediately
following sentence, at any time after the fifth anniversary of the date hereof,
Borrower may, upon at least one Business Day’s notice to Lender, prepay, without
penalty, all or a portion of the principal amount outstanding under the
Subordinated Debt in a minimum aggregate amount of $5,000,000 or any larger
integral multiple of $5,000,000 by paying the principal amount to be prepaid,
together with unpaid accrued interest thereon to the date of prepayment.
Borrower acknowledges that it may be required under regulations of the OCC to
obtain prior OCC approval before making any prepayment (including payment
pursuant to an acceleration clause or redemption prior to maturity) and that
Lender shall have no responsibility to verify whether Borrower has obtained OCC
approval for any prepayment.
          2.8.2. Manner and Time of Payment. All payments of principal, interest
and fees hereunder payable to Lender shall be made, without condition or
reservation of right and free of set-off or counterclaim, in U.S. dollars and by
wire transfer (pursuant to Lender’s written wire transfer instructions) of
immediately available funds delivered to Lender not later than 11:00 a.m.
(Central time) on the date due. Funds received by Lender after that time and
date shall be deemed to have been paid on the next succeeding Business Day.
          2.8.3. Payments on Non-Business Days. Whenever any payment to be made
by Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.
          2.8.4. Application of Payments. All payments received by Lender from
or on behalf of Borrower shall be applied first to amounts due to Lender to
reimburse Lender’s costs and expenses, including those pursuant to Section 5.5
or Section 8.5, second to accrued interest under the Subordinated Debenture, and
third to principal amounts outstanding under the Subordinated Debenture;
provided, however, subject to Section 8.1.2 of this Agreement, that after the
date on which the final payment of principal with respect to the Facility is due
or following and during any Event of Default, all payments received on account
of Borrower’s Liabilities shall be applied in whatever order, combination and
amounts as Lender, in its sole and absolute discretion, decides, to all costs,
expenses and other indebtedness owing to Lender. No amount paid or prepaid under
the Subordinated Debenture may be reborrowed.
     2.9. Capital Adequacy. If Lender shall reasonably determine that the
application or adoption of any law, rule, regulation, directive, interpretation,
treaty or guideline regarding capital adequacy, or any change therein or in the
interpretation or administration thereof, whether or not having the force of law
(including, without limitation, application of changes to Regulation H and
Regulation Y of the FRB issued by the FRB on January 19, 1989 and regulations of
the Comptroller of the Currency, Department of Treasury, 12 CFR Part 3,
Appendix A, issued by the Comptroller of the Currency on January 27, 1989)
increases the capital required or expected to be maintained by Lender or any
person or entity controlling Lender, and such increase is based upon the
existence of Lender’s obligations hereunder and under other commitments of this
type, then, within 10 days after demand from Lender, Borrower shall pay to
Lender, from time to time, such amount or amounts as will compensate Lender or
such controlling person or entity, as the case may be, for such increased
capital requirement. The determination of any amount to be paid by Borrower
under this Section 2.9 shall take into consideration the policies of Lender or
of any Person controlling Lender with respect to capital adequacy and shall be
based upon any reasonable averaging, attribution and allocation methods. A
certificate of Lender setting forth the amount or amounts as shall be necessary
to compensate Lender as specified in this Section 2.9 shall be delivered to
Borrower and shall be conclusive in the absence of manifest error.
3. DISBURSEMENTS.
     3.1. Disbursement. At such time as (a) all of the terms and conditions set
forth in Sections 3.2 and 3.3 have been satisfied by Borrower and Borrower has
executed and delivered to Lender each of the Transaction Documents and any other
related documents in form and substance satisfactory to Lender, in its sole and
absolute discretion, and (b) Lender and Borrower shall have executed and
delivered the

10



--------------------------------------------------------------------------------



 



Interest Rate Acknowledgement, Lender shall disburse to Borrower an amount under
the Subordinated Debenture equal to $25,000,000 (the “Disbursement”), as set
forth in the Instructions; which shall be delivered to Lender at least one
Business Day prior to the date of the Disbursement.
     3.2. Conditions Precedent to the Disbursement. In conjunction with and as
additional (but independent) supporting evidence for certain of the covenants,
representations and warranties made by Borrower herein, prior to and as a
condition of the Disbursement, Borrower shall deliver or cause to be delivered
to Lender each of the following, each of which shall be in form and substance
satisfactory to Lender, in its sole and absolute discretion:
          3.2.1. Opinion. An opinion of counsel of Borrower in substantially the
form attached as Exhibit C hereto and otherwise satisfactory to Lender, dated on
or about the date of the Disbursement.
          3.2.2. Transaction Documents. The Transaction Documents, including,
without limitation, the Subordinated Debenture.
          3.2.3. Authority Documents.
               3.2.3.1. A copy, certified by the Secretary of Borrower, of the
articles of association of Borrower;
               3.2.3.2. A copy, certified by the Secretary or an Assistant
Secretary of Borrower, of the Bylaws of Borrower;
               3.2.3.3. A copy, certified by the Secretary or an Assistant
Secretary of Borrower, of the resolutions of the board of directors of Borrower
authorizing the execution, delivery and performance of this Agreement, the
Subordinated Debenture and the other Transaction Documents; and
               3.2.3.4. An incumbency certificate of the Secretary or an
Assistant Secretary of Borrower certifying the names of the officer or officers
of Borrower authorized to sign this Agreement, the Subordinated Debenture and
the other documents provided for in this Agreement, together with a sample of
the true signature of each such officer (Lender may conclusively rely on such
certificate until formally advised by a like certificate of any changes
therein).
          3.2.4. Regulatory Consents. Copies certified by the Secretary or an
Assistant Secretary of Borrower of all documents evidencing all necessary
consents, approvals and determinations of any Governmental Agency with respect
to the transactions contemplated in the Transaction Documents and any other
transactions between Lender and Borrower.
          3.2.5. Instructions. The Instructions.
          3.2.6. Notice of Authorized Borrowers. A Notice of Authorized
Borrowers, substantially in the form of Exhibit D hereto.
          3.2.7. Authorization to Debit Account. An Authorization to Debit
Account, in substantially the form attached as Exhibit E hereto.
          3.2.8. Payoff Letter. A payoff letter from Park National Corporation
reflecting the amount necessary to repay outstanding indebtedness owing by
Borrower to Park National Corporation.
          3.2.9. Certain Costs of Lender. Payment of certain costs and expenses
incurred by Lender to date in connection with the transactions contemplated
herein, such as Lender’s attorneys’ fees and expenses, that Borrower is
obligated to pay pursuant to Section 5.5.

11



--------------------------------------------------------------------------------



 



          3.2.10. Other Requirements. Such other additional information
regarding Borrower, any Subsidiary and their respective assets, liabilities
(including any liabilities arising from, or relating to, legal proceedings) and
contracts as Lender may reasonably request.
          3.2.11. Other Documents. Such other certificates, affidavits,
schedules, resolutions, opinions, notes and/or other documents which are
provided for hereunder or as Lender may reasonably request.
     3.3. Conditions to All Disbursements; Renewals and Conversions.
Notwithstanding anything to the contrary contained herein, the continued
performance, observance and compliance by Borrower of and with all of the
covenants, conditions and agreements of Borrower contained herein (whether or
not non-performance constitutes an Event of Default) and in the other
Transaction Documents shall be further conditions precedent to any disbursements
of the proceeds under the Facility. In addition, Lender shall not be required to
disburse proceeds under the Facility or to renew or convert any Borrowing
Tranche at any time that any of the following are true:
          3.3.1. Default. There exists an Event of Default or Unmatured Event of
Default.
          3.3.2. Legislation or Proceedings. Any legislation has been passed or
any suit or other proceeding has been instituted the effect of which is to
prohibit, enjoin (or to declare unlawful or improper) or otherwise adversely
affect, in Lender’s sole and absolute judgment, Borrower’s performance of its
obligations hereunder, or any litigation or governmental proceeding has been
instituted or threatened in writing against Borrower or any Subsidiary or any of
their officers or shareholders which, in the sole discretion of Lender, may
adversely affect the financial condition or operations of Borrower or any
Subsidiary.
          3.3.3. Representations and Warranties. Any representation or warranty
of Borrower contained herein or any information set forth in the recitals
hereto, shall not be true on and as of the date of any Borrowing Tranche, with
the same effect as though such representations and warranties had been made, or
such information had been presented, on and as of such date, the effect of which
results in a Material Adverse Effect.
          3.3.4. Approvals. All necessary or appropriate actions and proceedings
have not been taken in connection with, or relating to, the transactions
contemplated hereby and all documents incident thereto have not been completed
and tendered for delivery, in substance and form satisfactory to Lender,
including, without limitation, if appropriate in the opinion of Lender, Lender’s
failure to have received evidence of all necessary approvals from Governmental
Agencies.
          3.3.5. Other Documents. Lender has not received in substance and form
reasonably satisfactory to Lender, all certificates, affidavits, schedules,
resolutions, opinions, notes, and/or other documents which are provided for
hereunder or which it may reasonably request.
Lender’s refusal to disburse any proceeds of the Facility on account of the
provisions of this Section 3.3 shall not alter or diminish any of Borrower’s
other obligations hereunder or otherwise prevent any breach or default of
Borrower hereunder from becoming an Event of Default. Each Rate Election Notice
submitted by Borrower hereunder shall constitute an affirmation that Borrower
has performed, observed and complied with its covenants, conditions and
agreements contained herein in all material respects.
4. GENERAL REPRESENTATIONS AND WARRANTIES OF BORROWER. Borrower hereby
covenants, represents and warrants to Lender as follows:
     4.1. Organization and Authority.
          4.1.1. Organization Matters. As of the date hereof, Borrower is a
national banking association validly existing and in good standing under the
laws of the United States of America.

12



--------------------------------------------------------------------------------



 



Borrower has all requisite corporate power and authority, and possesses all
licenses necessary, to conduct business and activities as presently conducted,
to own its properties and to perform its obligations under this Agreement. The
deposit accounts of Borrower are insured by the FDIC to the fullest extent
permitted by applicable law. Borrower has not received any notice or other
information indicating that Borrower is not an “insured depository institution”
as defined in 12 U.S.C. 1813, nor has any event occurred which could reasonably
be expected to adversely affect the status of Borrower as an FDIC-insured
institution. Borrower and the Subsidiaries have made payment of all franchise
and similar taxes in all of the respective jurisdictions in which they are
incorporated, chartered or qualified, except for any such taxes (i) where the
failure to pay such taxes will not have a material adverse effect on the
financial condition, business or operations of Borrower or any Subsidiary,
(ii) the validity of which is being contested in good faith and (iii) for which
proper reserves have been set aside on the books of Borrower or any applicable
Subsidiary, as the case may be.
          4.1.2. Capital Stock and Related Matters. Section 4.1.2 of the
Disclosure Schedule correctly sets forth (a) the state or states in which
Borrower conducts its business, (b) a list of all Subsidiaries of Borrower, all
of which are direct wholly owned by Borrower, and (c) a list of each class of
stock of Borrower and the number of authorized and issued and outstanding shares
of each class of stock of Borrower. Except as otherwise stated in Section 4.1.2
of the Disclosure Schedule, there is no plan, agreement or understanding
providing for, or contemplating, the issuance of any additional shares of
capital stock of Borrower. All of the outstanding capital stock of Borrower is
owned beneficially and of record by Bancorp and has been duly authorized,
legally and validly issued, fully paid and nonassessable. Except as otherwise
stated in Section 4.1.2 of the Disclosure Schedule, there are, as of the date
hereof, no outstanding options, rights, warrants or other agreements or
instruments obligating Borrower to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of the capital stock of Borrower or
obligating Borrower to grant, extend or enter into any such agreement or
commitment.
          4.1.3. Subsidiaries. Each of Borrower’s Subsidiaries is validly
existing and in good standing under the laws of its jurisdiction or
organization, and each Subsidiary has all requisite power and authority,
corporate or otherwise, and maintains all licenses necessary, to conduct its
business and own its properties.
     4.2. No Impediment to Transactions.
          4.2.1. Transaction is Legal and Authorized. The borrowing of the
principal amount of the Facility, the execution of this Agreement and the other
Transaction Documents and compliance by Borrower with all of the provisions of
this Agreement and of the other Transaction Documents are within the corporate
and other powers of Borrower. This Agreement and the other Transaction Documents
to which Borrower is a party have been duly authorized, executed and delivered
by Borrower, and are the legal, valid and binding obligations of Borrower,
enforceable in accordance with their respective terms.
          4.2.2. No Defaults or Restrictions. Neither the execution and delivery
of the Transaction Documents nor compliance with their terms and conditions will
(a) violate, conflict with or result in a material breach of, or constitute a
material default under: (i) any of the terms, obligations, covenants, conditions
or provisions of any corporate restriction or of any indenture, mortgage, deed
of trust, pledge, bank loan or credit agreement, charter, bylaw or any other
material agreement or instrument to which Borrower or any Subsidiary is now a
party or by which any of them or any of their properties may be bound or
affected; (ii) any judgment, order, writ, injunction, decree or demand of any
court, arbitrator, grand jury, or Governmental Agency; or (iii) any statute,
rule or regulation applicable to Borrower, or (b) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
property or asset of Borrower or any Subsidiary. None of Borrower or any
Subsidiary is in material default in the performance, observance or fulfillment
of any of the terms, obligations, covenants, conditions or provisions contained
in any indenture or other agreement creating, evidencing or securing
indebtedness of any kind or pursuant to which any such indebtedness is issued,
or other agreement or

13



--------------------------------------------------------------------------------



 



instrument to which Borrower or any Subsidiary is a party or by which Borrower
or any Subsidiary or their respective properties may be bound or affected.
          4.2.3. Governmental Consent. Except for the notification required to
be delivered by Borrower to the OCC within 10 days of issuing the Subordinated
Debenture, no governmental orders, permissions, consents, approvals or
authorizations are required to be obtained by Borrower and no registrations or
declarations are required to be filed by Borrower in connection with, or
contemplation of, the execution and delivery of, and performance under, this
Agreement and the other Transaction Documents.
     4.3. Purposes of the Facility.
          4.3.1. Use of Proceeds. Borrower shall use the proceeds of the
Facility to repay the indebtedness described in Section 3.2.8 and for general
corporate purposes. The Facility is an exempt transaction under the
Truth-in-Lending Act, as amended or recodified. Borrower does not own any
“margin security” as such term is defined in Regulation G of the FRB. Borrower
will not use any part of the proceeds of the Facility (a) directly or indirectly
to purchase or carry any margin security or reduce or retire any indebtedness
originally incurred to purchase any such margin security within the meaning of
Regulation U of the FRB, or (b) so as to involve Borrower or Lender in a
violation of Regulation U of the FRB. Borrower agrees to execute, or cause to be
executed, all instruments necessary for the Facility to comply with all of the
requirements of Regulation U of the FRB.
          4.3.2. Usury. None of the amounts to be received by Lender as interest
under the Subordinated Debenture is usurious or illegal under applicable law.
     4.4. Financial Condition.
          4.4.1. Borrower Financial Statements. Borrower has delivered to Lender
copies of regulatory financial statements on the appropriate FFIEC form filed by
Borrower (the “Borrower 2006 Financial Statements”) for the 12 months ended
December 31, 2006 (the “Borrower 2006 Financial Statements Date”). The Borrower
2006 Financial Statements are true and correct in all material respects, are
prepared in accordance with the respective books of account and records of
Borrower and its Subsidiaries and have been prepared in accordance with
applicable banking regulations, rules and guidelines on a basis consistent with
prior periods, and fairly and accurately present in all material respects the
financial condition of Borrower and its assets and liabilities and the results
of its operations as at, and for the period ending at, such date. In addition,
Borrower has delivered to Lender copies of its regulatory financial statements
on the appropriate FFIEC form filed by Borrower for the period ending
September 30, 2007, the “Interim Financial Statements” and together with the
Borrower 2006 Financial Statements, the “Borrower Financial Statements”). The
Interim Financial Statements are true and correct in all material respects, are
prepared in accordance with the respective books of account and records of
Borrower and its Subsidiaries and have been prepared in accordance with
applicable banking regulations, rules and guidelines on a basis consistent with
prior periods, and fairly and accurately present in all material respects the
financial condition of Borrower and its assets and liabilities and the results
of its operations as of, and for the period ending at, such date. The Borrower
Financial Statements contain and reflect provisions for taxes, reserves and
other liabilities of Borrower in accordance with applicable banking regulations,
rules and guidelines, respectively. Borrower does not have any material debt,
liability or obligation of any nature (whether accrued, contingent, absolute or
otherwise) which is not provided for or disclosed in the Borrower Financial
Statements.
          4.4.2. Absence of Default. No event has occurred which either of
itself or with the lapse of time or the giving of notice or both, would give any
creditor of Borrower the right to accelerate the maturity of any indebtedness of
Borrower for borrowed money. Borrower is not in default under any other lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could materially
adversely affect Borrower’s properties, financial condition or business
operations.

14



--------------------------------------------------------------------------------



 



          4.4.3. Loans. To Borrower’s Knowledge, each loan having an outstanding
balance of more than $1,000,000 and reflected as an asset of Borrower in the
Borrower Financial Statements is the legal, valid and binding obligation of the
obligor named therein, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors’ rights or equitable
principles generally. To Borrower’s knowledge, (a) no obligor named therein is
seeking to avoid the enforceability of the terms of any loan, and no (b) loan
having an unpaid balance (principal and accrued interest) in excess of
$1,000,000 is subject to any defense, offset or counterclaim.
          4.4.4. Allowance for Loan Losses. The allowance for loan and lease
losses shown in the Borrower Financial Statements is adequate in all respects to
provide for losses, net of recoveries relating to loans previously charged off,
on loans and leases outstanding as of the date of such statements or reports.
          4.4.5. Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, Borrower has capital sufficient to
carry on its business and transactions and all businesses and transactions in
which it is about to engage and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Borrower or any Subsidiary.
          4.4.6. Subordination. The Junior Subordinated Debenture is expressly
subordinate and junior in all respects (including, without limitation, with
respect to the right of payment) to the Facility. The Junior Subordinated
Debenture permits the issuance of the Subordinated Debenture and the execution
and delivery of this Agreement by Borrower.
     4.5. Title to Properties.
          4.5.1. Owned Property. Borrower and the Subsidiaries have,
respectively, good and marketable fee title to all the Properties, and good
title to all other property and assets reflected in the Borrower Financial
Statements, except for (a) real property and other assets acquired and/or being
acquired from debtors in full or partial satisfaction of obligations owed to
Borrower or the Subsidiaries, as the case may be, and (b) property or other
assets leased by Borrower or any Subsidiary, property and assets sold or
otherwise disposed of for their fair market value subsequent to the date of the
Borrower Financial Statements. Except for Properties and other assets acquired
and/or being acquired from debtors in full or partial satisfaction of
obligations owed to Borrower or any Subsidiary and property or other assets
leased by Borrower or any Subsidiary, all property and assets of any kind (real
or personal, tangible or intangible) of Borrower and any Subsidiary are free
from any liens, encumbrances or defects in title, except for any liens granted
previously by Borrower to Lender. Except as identified in Section 4.5.1 of the
Disclosure Schedule, no financing statement under the UCC that names Borrower or
any Subsidiary has been filed and none of Borrower or any Subsidiary has signed
any financing statement or any pledge agreement authorizing any secured party
thereunder to file any such financing statement.
          4.5.2. Leased Property. For assets or property leased by Borrower or
any Subsidiary, Borrower and each such Subsidiary maintain possession under all
of the Leases under which they are operating, all of which permit the customary
operations of Borrower and any Subsidiary, as applicable. Neither Borrower nor
any Subsidiary is in material default, and no event has occurred which with the
passage of time or the giving of notice, or both, would constitute a material
default by Borrower or any Subsidiary, under any of such Leases.
     4.6. No Material Adverse Change. Since the Borrower 2006 Financial
Statements Date, neither the business, operations, properties nor assets of
Borrower or any Subsidiary have been materially and adversely affected in any
way. Since the Borrower 2006 Financial Statements Date, there have been no
material changes in the assets, liabilities, or condition, financial or
otherwise, of Borrower or any Subsidiary other than changes arising from
transactions in the ordinary course of business, and none of such changes has
been materially adverse, whether in the ordinary course of business or
otherwise.

15



--------------------------------------------------------------------------------



 



     4.7. Legal Matters.
          4.7.1. Compliance with Law. Borrower and the Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, except where any
such failure to comply would not materially and adversely affect the financial
condition, business or operations of Borrower or any Subsidiary.
          4.7.2. Taxes. Borrower and each Subsidiary have filed all United
States income tax returns and all state and municipal tax returns which are
required to be filed, and have paid, or made adequate provision for the payment
of, all material taxes which have become due pursuant to said returns or
pursuant to any assessment received by Borrower or any Subsidiary, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. Borrower is unaware of any audit, assessment or
other proposed action or inquiry of the Internal Revenue Service with respect to
the United States income tax liability of Borrower or any Subsidiary. To the
best of Borrower’s knowledge, Borrower and each Subsidiary have withheld amounts
from their employees, shareholders or holders of public deposit accounts in full
and complete compliance with the tax withholding provisions of applicable
federal, state and local laws and each has filed all federal, state and local
returns and reports for all years for which any such return or report would be
due with respect to employee income tax withholding, social security,
unemployment taxes, income and other taxes and all payments or deposits with
respect to such taxes have been made within the time period required by law.
          4.7.3. Regulatory Enforcement Actions. Except as set forth in
Section 4.7.3 of the Disclosure Schedule, none of Borrower, any Subsidiary or
any of their respective officers or directors is now operating under any
restrictions, agreements, memoranda, or commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor to the Borrower’s
Knowledge are (a) any such restrictions threatened or (b) any agreements,
memoranda or commitments being sought by any Governmental Agency.
          4.7.4. Pending Litigation. Except as otherwise disclosed in
Section 4.7.4 of the Disclosure Schedule, there are no actions, suits,
proceedings or written agreements pending, or, to the best of Borrower’s
knowledge, threatened or proposed, against Borrower or any Subsidiary at law or
in equity or before or by any federal, state, municipal, or other governmental
department, commission, board, or other administrative agency, domestic or
foreign, that, either separately or in the aggregate, will materially and
adversely affect the financial condition, business, or operations of any of
Borrower or any Subsidiary; and none of Borrower or any Subsidiary is in default
with respect to any order, writ, injunction, or decree of, or any written
agreement with, any court, commission, board or agency, domestic or foreign,
that, either separately or in the aggregate, will materially and adversely
affect the financial condition, business, or operations of Borrower or any
Subsidiary.
          4.7.5. RICO. There are no suits, actions or proceedings pending or, to
Borrower’s knowledge, threatened against Borrower or any Subsidiary, or any of
the principals thereof, under a RICO Related Law.
          4.7.6. ERISA. All Employee Benefit Plans (as defined in Section 3(3)
of ERISA) established or maintained by Borrower or any ERISA Affiliate or to
which Borrower or any ERISA Affiliate contributes are in material compliance
with applicable requirements of ERISA, and are in material compliance with
applicable requirements (including qualification and non-discrimination
requirements) of the Code for obtaining the tax benefits the Code thereupon
permits with respect to such plans. Each Employee Benefit Plan which is a group
health plan (within the meaning of Section 5000(b)(1) of the Code) complies with
and has been maintained and operated in material compliance with each of the
requirements of Section 4980B of the Code. Neither Borrower nor any ERISA
Affiliate has failed to make on a timely basis any required contributions or to
pay on a timely basis any amounts with respect to any Employee Benefit Plan or
ERISA or any other applicable law. No “reportable event” or non-exempt
“prohibited transaction,” as defined in ERISA, has occurred and is continuing as
to any Employee Benefit

16



--------------------------------------------------------------------------------



 



Plan and no excise taxes have been incurred or security is required with respect
to any Employee Benefit Plan. Except as set forth in Section 4.7.6 of the
Disclosure Schedule, no Employee Benefit Plan has, or as of the Closing Date
will have, any amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA) for which Borrower or any ERISA Affiliate could be liable
to any Person under Title IV of ERISA if any such plan were terminated. All
Employee Benefit Plans are funded in accordance with Section 412 of the Code (if
applicable). There would be no obligations under Title IV of ERISA relating to
any Employee Benefit Plan that is a multiemployer plan if any such plan were
terminated or if Borrower or any ERISA Affiliate withdrew from any such plan.
Except as required by Section 4980B of the Code or applicable state insurance
laws, neither Borrower nor any ERISA Affiliate has promised any employee medical
coverage after termination of employment, or promised medical coverage to any
former employee or other individual not employed by Borrower or any ERISA
Affiliate, and neither Borrower nor any ERISA Affiliate maintains or contributes
to any plan or arrangement providing medical benefits to employees after their
termination of employment or any other individual not employed by Borrower or
any ERISA Affiliate.
          4.7.7. Environmental. No Property is or, to the best of Borrower’s
knowledge, has been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials in violation of any Hazardous Material Law
and neither Borrower nor any Subsidiary has engaged in such activities. Each
Property, and Borrower and each Subsidiary, are in compliance with all Hazardous
Materials Laws. There are no claims or actions (“Hazardous Materials Claims”)
pending or, to the best of Borrower’s knowledge, threatened, nor have there been
any such claims or actions in the past, against Borrower or any Subsidiary or
any Property by any Governmental Agency or by any other Person relating to
violations or alleged violations of to any Hazardous Materials Law.
          4.7.8. Brokerage Commissions. Neither Borrower nor any Affiliate of
Borrower is obligated to pay any brokerage commission or finder’s fee to any
Person in connection with the transactions contemplated by this Agreement.
     4.8. Borrower Status.
          4.8.1. Restrictions on Borrower. None of Borrower or any Subsidiary is
a party, nor is bound by, any contract or agreement or instrument, or subject to
any charter or other corporate restriction materially and adversely affecting
its financial condition, business or operations.
          4.8.2. Non-Foreign Status. Borrower is not a nonresident alien for
purposes of U.S. income taxation and is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as said terms are defined in the
Code or regulations promulgated thereunder).
          4.8.3. Investment Company Act. Borrower is not an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
          4.8.4. No Burdensome Agreements. None of Borrower or any Subsidiary is
a party to any agreement, instrument or undertaking or subject to any other
restriction (a) which presently has a material adverse affect upon the property,
financial condition or business operations of Borrower or any Subsidiary, or
(b) under or pursuant to which Borrower or any Subsidiary is or will be required
to place (or under which any other Person may place) a lien upon any of its
properties securing indebtedness either upon demand or upon the happening of a
condition, with or without such demand.
     4.9. No Misstatement. No information, exhibit, report, schedule or document
furnished by Borrower to Lender in connection with the negotiation, execution or
performance of this Agreement or the funding of the Facility contains any untrue
statement of a material fact, or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading in light of
the circumstances when made or furnished to Lender.

17



--------------------------------------------------------------------------------



 



     4.10. Representations and Warranties Generally. The representations and
warranties set forth in this Agreement or in any other Transaction Document will
be true and correct (a) on the date of this Agreement, (b) as otherwise provided
herein, and (c) as otherwise provided in the quarterly compliance certificates
delivered pursuant to Section 6.3 with the same force and effect as if made on
each such date. All representations, warranties, covenants and agreements made
in this Agreement or in any certificate or other document delivered to Lender by
or on behalf of Borrower pursuant to or in connection with this Agreement shall
be deemed to have been relied upon by Lender notwithstanding Lender’s review of
any documents or materials delivered by Borrower to Lender pursuant to the terms
hereof and notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf (and Borrower hereby acknowledges such reliance by
Lender in making the Facility and all disbursements thereunder) and,
furthermore, shall survive the making of any or all of the disbursements of
proceeds under the Facility and continue in full force and effect as long as
there remains unperformed any obligations to Lender hereunder or under any of
the other Transaction Documents.
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS. Borrower hereby further
covenants and agrees with Lender as follows:
     5.1. Compliance with Transaction Documents. Borrower shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under each and every one of the Transaction Documents, subject to
applicable cure periods.
     5.2. Material Transactions.
          5.2.1. Merger, Consolidation and Sale of Assets. Without the prior
written consent of Lender, Borrower shall not consolidate with or merge with, or
sell, lease or otherwise transfer all or substantially all of its assets to, any
Person, unless (a) the resulting institution is a commercial bank and assumes
the due and punctual performance of all conditions of the Subordinated Debenture
and this Agreement and (b) after giving effect to any such consolidation,
merger, sale, lease or other transfer, no Event of Default shall have occurred
and be continuing. Notwithstanding the foregoing, Lender acknowledges that
Borrower shall not be obligated to obtain such consent of Lender in connection
with the proposed merger of the other seven Ohio banks owned by Bancorp into
Borrower in 2008 and 2009, which is the subject of an application and a
corresponding transmittal letter filed by Borrower with the OCC (the “Approved
Restructuring”), provided that Borrower remains a wholly owned subsidiary of
Bancorp.
          5.2.2. Restricted Payments. If an Event of Default has occurred and is
continuing, Borrower shall not (a) declare or pay any dividend on, make any
distributions with respect to, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock, (b) make loans or
advances to Bancorp, (c) make any payments of interest, principal or premium on,
or repay, repurchase or redeem (i) any indebtedness of Borrower payable to
Bancorp, or (ii) any other indebtedness of Borrower that ranks equally with or
junior to the Subordinated Debenture, or (d) make any guarantee payments on any
obligations ranking parri pasu with or junior to the Subordinated Debenture.
          5.2.3. Incurring Debt. Without the prior written consent of Lender,
which consent shall not be unreasonably withheld, Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to (a) create, assume, incur,
have outstanding, or in any manner become liable in respect of any Indebtedness,
other than as reflected in Section 5.2.3 of the Disclosure Schedule, or
(b) create, assume, incur, suffer or permit to exist any mortgage, pledge, deed
of trust, encumbrance (including the lien or retained security title of a
conditional vendor), security interest, assignment, lien or charge of any kind
or character upon or with respect to any of their real or personal property,
including, without limitation, any capital stock owned by Borrower whether owned
at the date hereof or hereafter acquired, or assign or otherwise convey any
right to receive income, except that Borrower may grant liens in the ordinary
course of business in accordance with safe and sound banking practices and
applicable laws and regulations.

18



--------------------------------------------------------------------------------



 



          5.2.4. Asset Sales. Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary to dispose of by sale, assignment, lease or
otherwise, property or assets now owned or hereafter acquired if such property
or assets plus all other properties and assets sold, leased, transferred or
otherwise disposed of during the 12-month period ending on the date of such
sale, lease or other disposition shall have an aggregate value of more than 10%
of the consolidated assets of Borrower as reflected in the most recent balance
sheet delivered to Lender prior to the commencement of such period pursuant to
Section 6.1, except that Borrower may sell assets in the ordinary course of its
banking business and consistent with safe and sound banking practices.
          5.2.5. Capital Stock Matters. Except in connection with a transaction
in compliance with Section 5.2.1 or the sale of stock at the direction of the
OCC, Borrower shall not redeem any of its capital stock or other outstanding
securities, declare a stock dividend, cease to be a wholly owned subsidiary of
Bancorp or otherwise change its capital structure. Lender hereby expressly
approves the Approved Restructuring, provided that Borrower remains a wholly
owned subsidiary of Bancorp.
          5.2.6. Other Matters. Borrower shall notify Lender of any of the
following at least 10 days prior to the effectiveness thereof, or, in the case
of matters described in clause (c) below for which 10 days’ pre-effectiveness
notice is not given to Borrower, as soon as practicable: (a) any change in the
name of Borrower or any Subsidiary; (b) any change in the headquarters or
principal place of business of Borrower or any Subsidiary; (c) the issuance,
execution or adoption of any formal or informal (whether voluntary or
involuntary) regulatory action with respect to Borrower or any Subsidiary at the
request of any Governmental Agency; and (d) any material change in the capital
structure of Borrower.
     5.3. Business Operations.
          5.3.1. Banking Practices. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to engage in any unsafe or unsound banking
practices as determined by a Governmental Agency.
          5.3.2. Affiliate Transactions. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to enter into any transaction including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, with any Affiliate except in the ordinary course of business and
in accordance with safe and sound banking practices and applicable laws and
regulations, and pursuant to the reasonable requirements of Borrower’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to Borrower or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
          5.3.3. Insurance. At its sole cost and expense, Borrower will
maintain, and will cause each Subsidiary to maintain, bonds and insurance to
such extent, covering such risks as is usual and customary for owners of similar
businesses and properties in the same general area in which Borrower or a
Subsidiary operates, including, without limitation, insurance for fire and other
risks insured against by extended coverage, public liability insurance and
workers’ compensation insurance. All such bonds and policies of insurance shall
be in a form, in an amount and with issuers/insurers recognized as adequate by
prudent business persons.
     5.4. Compliance with Laws.
          5.4.1. Generally. Borrower shall comply and cause each Subsidiary to
comply in all material respects with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of their
respective businesses and the ownership of their respective properties.
          5.4.2. Regulated Activities. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to (a) engage in any business or activity
not permitted by all applicable laws and

19



--------------------------------------------------------------------------------



 



regulations, including without limitation, the FDI Act and any regulations
promulgated thereunder, or (b) make any loan or advance secured by the capital
stock of another bank or depository institution, or acquire the capital stock,
assets or obligations of or any interest in another bank or depository
institution, in each case other than in the ordinary course of business and in
accordance with applicable laws and regulations and safe and sound banking
practices. However, Lender hereby expressly approves the Approved Restructuring,
provided that Borrower remains a wholly owned subsidiary of Bancorp
          5.4.3. Taxes. Borrower shall promptly pay and discharge all taxes,
assessments and other governmental charges imposed upon Borrower or any
Subsidiary or upon the income, profits, or property of Borrower or any
Subsidiary which, if unpaid, might by law become a lien or charge upon the
property of Borrower or any Subsidiary. None of Borrower or any Subsidiary shall
be required to pay any such tax, assessment, charge or claim, so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and reserves therefor shall be maintained on the books of Borrower and such
Subsidiary as are deemed adequate by Lender.
          5.4.4. ERISA. As soon as possible, and in any event within ten
Business Days, after: (a) Borrower or any ERISA Affiliate knows that with
respect to any Employee Benefit Plan, a “prohibited transaction,” a “reportable
event,” or any other event or condition which could subject Borrower or any
ERISA Affiliate to liability under ERISA or the Code; or (b) the institution of
steps by Borrower or any ERISA Affiliate to withdraw from, or the institution of
any steps by any party to terminate, any Employee Benefit Plan; has or may have
occurred, Borrower shall deliver to Lender a certificate of a responsible
officer setting forth the details of such matter, the action that Borrower
proposes to take with respect thereto, and, when known, any action taken or
threatened by the Internal Revenue Service, the U.S. Department of Labor, or the
Pension Benefit Guarantee Corporation. For purposes of this covenant, Borrower
shall be deemed to have knowledge of all facts known by the fiduciaries of any
plan of Borrower or any ERISA Affiliate.
          5.4.5. Environmental Matters. Borrower shall: (a) exercise, and cause
each Subsidiary to exercise, due diligence in order to comply with all Hazardous
Materials Laws; (b) promptly advise Lender in writing and in reasonable detail
of (i) any Condition or Release required to be reported to any Governmental
Agency under any applicable Hazardous Materials Laws, (ii) any and all written
communications with respect to Hazardous Materials Claims or any Condition or
Release required to be reported to any Governmental Agency, (iii) any remedial
action taken by Borrower or any other Person in response to (A) any Hazardous
Material on, under or about any Property, the existence of which is reasonably
likely to give rise to an Environmental Claim, or (B) any Environmental Claim
that is reasonably likely to have a material adverse effect on Borrower or any
Subsidiary, (iv) Borrower’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Property that is reasonably likely
to cause such Property or any part thereof to be subject to any materially
adverse restrictions on the ownership, occupancy, transferability or use thereof
under any Hazardous Materials Law, and (v) any request for information from any
Governmental Agency indicating that such agency has initiated an investigation
as to whether Borrower or any Subsidiary may be potentially responsible for a
Condition or Release or threatened Condition or Release of Hazardous Materials;
(c) at its own expense, provide copies of such documents or information as
Lender may reasonably request in relation to any matters disclosed pursuant to
this Section 5.4.5; (d) promptly take any and all necessary remedial action in
connection with any Condition or Release or threatened Condition or Release on,
under or about any Property in order to comply with all applicable Hazardous
Materials Laws. In the event Borrower or any Subsidiary undertakes any remedial
action with respect to such Hazardous Material on, under or about any Property,
Borrower or such Subsidiary shall conduct and complete such remedial action in
compliance with all applicable Hazardous Materials Laws and in accordance with
the policies, orders and directives of all Governmental Agencies. Following any
action taken by Borrower pursuant to clause (b) or clause (d) above, Borrower
shall permit Lender, from time to time and in its sole and absolute discretion,
to retain, at Borrower’s expense, an independent professional consultant to
review any report relating to Hazardous Materials prepared by or for Borrower or
any Subsidiary, and at reasonable times and subject to reasonable conditions to
conduct its own investigation of any Property, and Borrower agrees to use
commercially reasonable efforts to obtain permission for Lender’s professional
consultant to conduct its own investigation of any Property and shall cause each
Subsidiary to do the same.

20



--------------------------------------------------------------------------------



 



Borrower hereby grants to Lender, its agents, employees, consultants, and
contractors the right to enter into or on to, at reasonable times, any Property
to perform such tests on such Property as are reasonably necessary to conduct
such investigation. Borrower shall promptly notify Lender of (1) any acquisition
of stock, assets, or property by Borrower or any Subsidiary that is reasonably
likely to expose Borrower or any Subsidiary to, or result in, a Hazardous
Materials Claim that could have a material adverse effect or that is reasonably
likely to have a material adverse effect on any governmental authorization,
license, permit or approval then held by Borrower or any Subsidiary, and (2) any
proposed action outside the normal course of business to be taken by Borrower or
any Subsidiary to commence industrial or other operations that could subject
Borrower or any Subsidiary to additional laws, rules or regulations, including,
without limitation, laws, rules and regulations requiring additional
environmental permits or licenses.
          5.4.6. Environmental Indemnity. Borrower hereby agrees to defend,
indemnify and hold harmless Lender, its directors, officers, employees, agents,
successors and assigns (including, without limitation, any participants in the
Facility) from and against any and all losses, damages, liabilities, claims,
actions, judgments, court costs and legal or other expenses (including, without
limitation, attorney’s fees and expenses) which Lender may incur as a direct or
indirect consequence of (a) any Hazardous Materials Claim or any other violation
of a Hazardous Materials Law, or (b) the use, generation, manufacture, storage,
disposal, threatened disposal, transportation or presence of Hazardous Materials
in, on, under or about the Property or otherwise by Borrower or any Subsidiary.
Borrower’s duty and obligations to defend, indemnify and hold harmless Lender
shall survive the cancellation of the Subordinated Debenture and any other
Transaction Documents.
          5.4.7. Corporate Existence. Except in connection with a consolidation
or merger in compliance with Section 5.2.1, Borrower shall do or cause to be
done all things necessary to maintain, preserve and renew its corporate
existence and that of the Subsidiaries and its and their rights and franchises,
and comply with all related laws applicable to Borrower or the Subsidiaries.
     5.5. Lender Expenses. Whether or not the Disbursement is made, Borrower
will (a) pay all reasonable costs and expenses of Lender incident to the
transactions contemplated by this Agreement including, without limitation, all
costs and expenses incurred in connection with the preparation, negotiation and
execution of the Transaction Documents, or in connection with any modification,
amendment, alteration, or the enforcement of this Agreement, the Subordinated
Debenture or the other Transaction Documents, including, without limitation,
Lender’s out-of-pocket expenses and the charges and disbursements to counsel
retained by Lender, and (b) pay, on demand, and save Lender and all other
holders of the Subordinated Debenture harmless against any and all liability
with respect to amounts payable as a result of (i) any taxes which may be
determined to be payable in connection with the execution and delivery of this
Agreement, the Subordinated Debenture or the other Transaction Documents or any
modification, amendment or alteration of the terms or provisions of this
Agreement, the Subordinated Debenture or the other Transaction Documents (which
taxes exclude income or franchise taxes owed by Lender), (ii) any interest or
penalties resulting from nonpayment or delay in payment of such expenses,
charges, disbursements, liabilities or taxes, and (iii) any withholding taxes in
respect of any reimbursement by Borrower for any of such violations, taxes,
interests or penalties paid by Lender. The obligations of Borrower under this
Section 5.5 shall survive the repayment in full of the Subordinated Debenture.
Any of the foregoing amounts incurred by Lender and not paid by Borrower upon
demand shall bear interest from the date incurred at the rate of interest in
effect or announced by Lender from time to time as its Base Rate plus 3% per
annum and shall be deemed part of Borrower’s Liabilities hereunder.
     5.6. Subordinated Debt. If all or any portion of the Subordinated Debt
ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed by the OCC on the capital treatment of subordinated debt during the five
years immediately preceding the maturity date of the subordinated debt, Borrower
shall: (a) immediately notify Lender; and (b) immediately upon request of Lender
execute and deliver all agreements (including, without limitation, replacement
notes) as Lender may reasonably request in order to restructure the applicable
portion of the obligations evidenced by the Subordinated Debt as a senior
obligation of Borrower.

21



--------------------------------------------------------------------------------



 



     5.7. Inspection Rights. Borrower shall permit and cause the Subsidiaries to
permit Lender, through Lender’s employees, attorneys, accountants or other
agents, to inspect any of the properties, corporate books and financial books
and records of Borrower and any Subsidiary at such times as Lender reasonably
may request, subject to applicable confidentiality and privacy obligations
reasonably acceptable to Borrower; provided, however, that Lender shall not be
entitled to inspect any confidential correspondence or reports of supervisory
activity (or parts thereof) unless directed by the OCC pursuant to 12 CFR 4,
Subpart C.
6. REPORTING. Borrower shall furnish and deliver or cause to be furnished and
delivered to Lender:
     6.1. Annual. As soon as available, but in any event not more than 90 days
after the close of each fiscal year of Borrower, or within such further time as
Lender may permit, consolidated and consolidating audited financial statements
for Bancorp, Borrower and the Subsidiaries, including a balance sheet and
related profit and loss statement, prepared in accordance with GAAP consistently
applied throughout the periods reflected therein. Such financial statements
shall be accompanied by the unqualified opinion of Borrower’s Accountant or
other independent certified public accountants acceptable to Lender.
     6.2. Quarterly. As soon as available, but in any event not more than
45 days after the close of each quarterly period of each fiscal year of
Borrower, or within such further time as Lender may permit, (a) the call reports
filed by Borrower with state or federal bank regulatory agencies, (b) the
internally prepared “watch list” or other reports of Borrower with respect to
delinquent, classified or assets requiring special attention, and (c) Forms
FRY-9C filed by Bancorp with the federal bank regulatory agencies.
     6.3. Securities Filings. As soon as practicable, but in any event not more
than three Business Days after any such filings shall be made with the
Securities and Exchange Commission or any exchange or market on which the
capital stock of Bancorp may be traded, all reports and other filings made by
Bancorp pursuant to the Exchange Act.
     6.4. Compliance Certificate. Borrower shall furnish Lender, at the same
time as it furnishes the quarterly financial reports referred to in Section 6.2,
a quarterly compliance certificate in the form attached as Exhibit F hereto.
Such quarterly compliance certificate shall be signed by the Chief Executive
Officer, President or Chief Financial Officer of Borrower and shall also
contain, in a form and with such specificity as is reasonably satisfactory to
Lender, such additional information as Lender shall have reasonably requested
prior to the submission thereof.
     6.5. Copies of Other Reports and Correspondence. To the extent permitted by
law, promptly after same are available, copies of each of the following:
(a) each annual report, proxy or financial statement or other report or
communication sent by Borrower or any Subsidiary to the shareholders of
Borrower; (b) all annual, regular, periodic and special reports and registration
statements which Borrower or any Subsidiary may file or be required to file with
any federal or state banking regulatory agency or any other Governmental Agency
or with any securities exchange; (c) each Uniform Bank Performance Report with
respect to Borrower; (d) all written reports presented to the board of directors
of Borrower, as Lender may from time to time reasonably request; and
(e) promptly upon receipt thereof, one copy of each written audit report
submitted to Bancorp by Borrower’s Accountant.
     6.6. Proceedings. Immediately after receiving knowledge thereof, notice in
writing of all charges, assessments, actions, suits and proceedings (as well as
notice of the outcome of any such charges, assessments, actions, suits and
proceedings) that are initiated by, or brought before, any court or Governmental
Agency, in connection with Borrower or any Subsidiary; provided, however,
Borrower shall not be obligated to provide such notice in connection with
ordinary course of business litigation not involving any Governmental Agency
other than the FRB, the FDIC or the OCC, which, if adversely decided, would not
have a material adverse effect on the financial condition or operations of
Borrower.
     6.7. Event of Default; Material Adverse Change. Promptly after the
occurrence thereof, notice of any other matter which has resulted in, or could
reasonably be expected to result in, an Unmatured

22



--------------------------------------------------------------------------------



 



Event of Default, an Event of Default or a materially adverse change in the
financial condition, business or operations of Borrower or any Subsidiary.
     6.8. Issuance of Borrower Capital Stock. An amended Section 4.1.2 of the
Disclosure Schedule in the event that Borrower issues any capital stock as
provided in Section 4.1.2.
     6.9. Other Information Requested by Lender. Such other information
concerning the business, operations, financial condition and regulatory status
of Borrower or any Subsidiary as Lender may from time to time reasonably
request, so long as such information is not confidential and related to a
customer of Borrower or any Subsidiary.
7. FINANCIAL COVENANT. Borrower shall maintain such capital as may be necessary
to cause Borrower to be classified at all times as “well capitalized”, in
accordance with the rules and regulations of its primary federal regulator, as
in effect from time to time and consistent with the financial information and
reports contemplated in Section 6.
8. BORROWER’S DEFAULT.
     8.1. Borrower’s Defaults and Lender’s Remedies.
          8.1.1. Events of Default. Notwithstanding any cure periods described
below, Borrower will promptly notify Lender in writing when Borrower obtains
knowledge of the occurrence of any default specified below. Regardless of
whether Borrower has given notice, the occurrence of one or more of the
following will constitute an “Event of Default” under this Agreement:
               8.1.1.1. Borrower fails to pay (a) any principal, interest or
other amount due on the Subordinated Debenture, when due, or (b) any other fees,
charges, costs or expenses under this Agreement or any other Transaction
Document within 15 days after the same becomes due (or, if no due date is
provided therefor, 15 days after payment is requested); or
               8.1.1.2. Borrower fails to perform or observe any agreement,
term, provision, condition, or covenant (other than any such failure that
results in an Event of Default as expressly provided in any other clause of this
Section 8.1.1) required to be performed or observed by Borrower hereunder or
under any other Transaction Document or under any other agreement with or in
favor of Lender or any Affiliate of Lender, and in each case such failure
continues uncured for a period of 30 days after written notice of failure to
perform or observe is given to Borrower by Lender; or
               8.1.1.3. Borrower fails to perform or observe its covenant set
forth in Section 7 and such failure continues uncured for a period of 90 days;
or
               8.1.1.4. Any financial information, statement, certificate,
representation or warranty given to Lender by or concerning Borrower in
connection with entering into this Agreement or any other Transaction Documents,
or required to be furnished under the terms hereof or thereof, proves untrue or
misleading in any material respect (as determined by Lender in the exercise of
its judgment) as of the time when given and such untrue or misleading condition
continues uncured for 30 days after written notice thereof is given to Borrower
by Lender; or
               8.1.1.5. Borrower defaults, or otherwise fails to satisfy all of
its obligations, under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any indebtedness, other than the Facility, owing by
Borrower to Lender or any other indebtedness in excess of $2,000,000 owing by
Borrower to any third party, in each case beyond any period of grace provided
for in the instrument or instruments evidencing such indebtedness; or

23



--------------------------------------------------------------------------------



 



               8.1.1.6. Any failure of Borrower to satisfy a final, unstayed
judgment in excess of 5% of the equity capital of Borrower as determined in
accordance with GAAP and consistent with the most recent balance sheet delivered
to Lender pursuant to Section 6.1; or
               8.1.1.7. (a) Borrower ceases to exist, except as a result of a
transaction pursuant to Section 5.2.1; (b) any bankruptcy, insolvency,
receivership, readjustment of debt, dissolution or liquidation proceedings, or
marshalling of Borrower’s assets or an assignment for the benefit of creditors,
is commenced under any federal or state law by or against Borrower; (c) Borrower
becomes the subject of any out-of-court settlement with its creditors relating
to Borrower’s insolvency; (d) Borrower is unable or admits in writing its
inability to pay its debts as they mature; (e) Borrower is in default in the
payment of Indebtedness to a party other than Lender in excess of 5% of the
equity capital of Borrower as determined in accordance with GAAP and is
consistent with the most recent balance sheet delivered to Lender pursuant to
Section 6.1; (f) Borrower is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. 1831i and the regulations
promulgated thereunder; (g) a conservator or liquidator is appointed for, or
consented to by, Borrower in any insolvency, readjustment or debts or
marshalling of assets; (h) Borrower is closed or taken over by a Governmental
Agency; or
               8.1.1.8. The FRB, the FDIC or other Governmental Agency charged
with the regulation of depository institutions: (a) issues to Borrower, or
initiates any action, suit or proceeding to obtain against, impose on or require
from Borrower, articles of agreement or a memorandum of understanding which
would have a Material Adverse Effect, a cease and desist order or similar
regulatory order, the assessment of civil monetary penalties against Borrower in
excess of $250,000, a capital directive, a capital restoration plan,
restrictions that prevent or as a practical matter impair the payment of
dividends or the payments of any debt by Borrower, a notice or finding under
Section 8(a) of the FDI Act, or any similar enforcement action, measure or
proceeding; or (b) proposes or issues to any executive officer or director of
Borrower, or initiates any action, suit or proceeding to obtain against, impose
on or require from any such officer or director, a cease and desist order or
similar regulatory order, a removal order or suspension order, or the assessment
of civil monetary penalties, in each case which would have, individually or in
the aggregate, a Material Adverse Effect; or
               8.1.1.9. Borrower shall cease to be an insured institution under
the FDI Act, except pursuant to Section 5.2.1; or
               8.1.1.10. The filing of formal charges by any Governmental
Agency, including without limitation, the issuance of an indictment, under a
RICO Related Law against Borrower.
          8.1.2. Effect of Event of Default; Acceleration and Termination of the
Commitment. If an Event of Default shall occur (other than with respect to
(i) any failure by Borrower to perform its obligations under Article 7 or
(ii) any Event of Default that arises solely as a result of any action or
inaction of any Subsidiary), Lender may declare the Subordinated Debenture and
any other amounts due Lender immediately due and payable, whereupon, subject to
prior OCC approval, if required, the Subordinated Debenture and such other
amounts payable hereunder shall immediately become due and payable, without
presentment, demand, protest or notice of any kind. If Borrower receives a
written notification from the OCC that the Subordinated Debenture no longer
constitutes Tier 2 Capital of Borrower (the “OCC Notice”) and if thereafter any
Event of Default shall occur under Section 8.1.1, Lender may declare the
Subordinated Debenture and any other amounts due Lender immediately due and
payable, whereupon the Subordinated Debenture and such other amounts payable
hereunder shall immediately become due and payable, without presentment, demand,
protest or notice of any kind. Upon the occurrence of an Event of Default, it is
specifically understood and agreed that notwithstanding the curing of such Event
of Default, Borrower shall not be released from any of its covenants hereunder
unless and until the Subordinated Debenture is paid in full. The parties agree
that until the earlier of the Maturity Date or the delivery of an OCC Notice,
Lender may only enforce this Agreement in accordance with this Section 8.1.2. In
addition, if Borrower fails to comply with any of the its covenants under this
Agreement, the Subordinated Debenture or any other Transaction Document, Lender
may pursue Borrower to ensure and enforce Borrower’s compliance with such
covenants.

24



--------------------------------------------------------------------------------



 



     8.2. Protective Advances. If an Event of Default occurs, Lender may (but
shall in no event be required to) cure any such Event of Default and any amounts
expended by Lender in so doing, as determined by Lender in its sole and absolute
discretion, shall (a) be deemed advanced by Lender under an obligation to do so
regardless of the identity of the person or persons to whom such funds are
furnished, (b) constitute additional advances hereunder, the payment of which is
additional indebtedness evidenced by the Subordinated Debenture, and (c) become
due and owing, at Lender’s demand, with interest accruing from the date of
disbursement thereof until fully paid at the Default Rate.
     8.3. Other Remedies. Nothing in this Article 8 is intended to restrict
Lender’s rights under any of the other Transaction Documents, other related
documents, or at law or in equity, and Lender may exercise such rights and
remedies as and when they are available.
     8.4. No Lender Liability. To the extent permitted by law, Lender shall have
no liability for any loss, damage, injury, cost or expense resulting from any
action or omission by it, or any of its representatives, which was taken,
omitted or made in good faith, other than for gross negligence.
     8.5. Lender’s Fees and Expenses. In case of any Event of Default hereunder,
Borrower shall pay Lender’s fees and expenses including, without limitation,
attorneys’ fees and expenses, in connection with the enforcement of this
Agreement or any of the other Transaction Documents or other related documents.
9. MISCELLANEOUS.
     9.1. Release; Indemnification. Borrower hereby releases Lender from any and
all causes of action, claims or rights which Borrower may now or hereafter have
for, or which may arise from, any loss or damage caused by or resulting from
(a) any failure of Lender to protect, enforce or collect in whole or in part any
of the Facility and (b) any other act or omission to act on the part of Lender,
its officers, agents or employees, except in each instance for those caused by
Lender’s willful misconduct or gross negligence. Borrower shall indemnify,
defend and hold Lender and its Affiliates harmless from and against any and all
losses, liabilities, obligations, penalties, claims, fines, demands, litigation,
defenses, costs, judgments, suits, proceedings, actual damages, disbursements or
expenses of any kind or nature whatsoever (including, without limitation,
attorneys’ fees and expenses) which may at any time be either directly or
indirectly imposed upon, incurred by or asserted or awarded against Lender or
any of Lender’s Affiliates in connection with, arising from or relating to
Borrower’s breach of any covenant, obligation, agreement, representation or
warranty set forth in this Agreement or any other Transaction Document, or
arising from or relating to any willful misconduct by Borrower, except to the
extent Borrower establishes that the loss, liability, obligations, penalty,
claim, fine, demand, litigation, defense, cost, judgment, suit, proceeding,
damage, disbursement or expense arose by reason of Lender’s or any of Lender’s
Affiliates’ willful misconduct or gross negligence.
     9.2. Assignment and Participation. Following the occurrence of an Event of
Default, or the receipt of the consent of Borrower, which consent shall not be
unreasonably withheld, (a) Lender may pledge or otherwise hypothecate all or any
portion of this Agreement or grant participations herein (provided Lender acts
as agent for any participants, except as provided below) or in any of its rights
and security hereunder and (b) Lender may assign all or any part of the Facility
and Lender’s obligations in connection therewith to one or more commercial banks
or other financial institutions or investors (each an “Assignee Lender”). Upon
delivery to Borrower of an executed copy of the Assignee Lender’s assignment and
acceptance (a) each such Assignee Lender shall be deemed to be a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee Lender, such Assignee Lender shall have the rights
and obligations of Lender hereunder and under the other Transaction Documents
and other related documents, and (b) Lender, to the extent that rights and
obligations hereunder have been assigned and delegated by it, shall be released
from its obligations hereunder and under the other Transaction Documents
(including, without limitation, the obligation to fund the Assignee Lender’s
share of the Facility) and other related documents. Within five Business Days
after receipt of a copy of the executed assignment and acceptance document,
Borrower shall execute and deliver to Lender a new subordinated debenture, as
applicable (for delivery to the relevant Assignee

25



--------------------------------------------------------------------------------



 



Lender), in the form of Exhibit A hereto but substituting Assignee Lender’s name
and evidencing such Assignee Lender’s assigned portion of the Facility and a
replacement subordinated debenture, as applicable, in the principal amount of
the Facility retained by Lender (such subordinated debenture to be in exchange
for, but not in payment of, the subordinated debenture then held by Lender).
Such subordinated debenture shall be dated the date of the predecessor
Subordinated Debenture. Lender shall mark the predecessor Subordinated Debenture
“exchanged” and deliver it to Borrower. Accrued interest on that part of the
predecessor Subordinated Debenture evidenced by the new subordinated debenture,
and accrued fees, shall be paid as provided in the assignment agreement between
Lender and to the Assignee Lender. Accrued interest on that part of the
predecessor Subordinated Debenture evidenced by the replacement subordinated
debenture shall be paid to Lender. Accrued interest and accrued fees shall be so
apportioned between the subordinated debenture and paid at the same time or
times provided in the predecessor Subordinated Debenture and in this Agreement.
Borrower authorizes Lender to disclose to any prospective Assignee Lender any
financial or other information pertaining to Borrower or the Facility, subject
to confidentiality agreements reasonably acceptable to Borrower. In addition,
Borrower agrees that, if so requested by Lender, Borrower will cause all
insurance policies, binders and commitments (including, without limitation,
casualty insurance and title insurance) required by the Transaction Documents or
other related documents to be delivered to Lender to name the Assignee Lender as
an additional insured or obligee, as Lender may request. Anything in this
Agreement to the contrary notwithstanding, and without the need to comply with
any of the formal or procedural requirements of this Agreement, including this
Section 9.2, Lender may at any time and from time to time pledge and assign all
or any portion of its rights under all or any of the Transaction Documents and
other related documents to (i) a Federal Reserve Bank; provided that no such
pledge or assignment shall release Lender from its obligations thereunder or
(ii) any Affiliate of Lender.
     9.3. Prohibition on Assignment. Borrower shall not assign or attempt to
assign its rights under this Agreement, either voluntarily or, except to the
extent permitted by the terms of Section 5.2.1 of this Agreement, by operation
of law.
     9.4. Lender Representation. Lender is purchasing the Subordinated Debenture
for its own account, for investment purposes only and not with a present
intention of entering into or making any subsequent sale, assignment,
conveyance, pledge, hypothecation or other transfer thereof. Lender understands
and acknowledges that the Subordinated Debenture has not and will not be
registered under the Securities Act of 1933, as amended (the “Act”), or under
the securities laws of any state, but is being offered and sold pursuant to and
in reliance upon exemptions from registration thereunder. Lender understands and
acknowledges that, as a consequence of the restrictions on subsequent transfer
imposed by the foregoing exemptions, the Subordinated Debenture may not
subsequently be sold, assigned, conveyed, pledged, hypothecated or otherwise
transferred by a holder thereof except pursuant to an effective registration
statement registering the Subordinated Debenture under the Act and under
applicable state securities laws, or pursuant to exemptions from registration
thereunder.
     9.5. Time of the Essence. Time is of the essence of this Agreement.
     9.6. No Waiver. No waiver of any term, provision, condition, covenant or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing. No failure to exercise or delay in exercising, by Lender
or any holder of the Subordinated Debenture, of any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof, or the exercise of any other right or remedy provided by law. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any right or remedy provided by law or equity. No notice or demand on
Borrower in any case shall, in itself, entitle Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of Lender to any other or further action in any circumstances without
notice or demand. No consent or waiver, expressed or implied, by Lender to or of
any breach or default by Borrower in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the same or any other obligations
of Borrower hereunder. Failure on the part of Lender to complain of any acts or
failure to act or to declare an Event of

26



--------------------------------------------------------------------------------



 



Default, irrespective of how long such failure continues, shall not constitute a
waiver by Lender of its rights hereunder or impair any rights, powers or
remedies on account of any breach or default by Borrower.
     9.7. Severability. Any provision of this Agreement which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Agreement, shall be of no effect
and, in such case, all the remaining terms and provisions of this Agreement
shall subsist and be fully effective according to the tenor of this Agreement
the same as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
     9.8. Usury; Revival of Liabilities. All agreements between Borrower and
Lender (including, without limitation, this Agreement and any other Transaction
Documents) are expressly limited so that in no event whatsoever shall the amount
paid or agreed to be paid to Lender exceed the highest lawful rate of interest
permissible under the laws of the State of Ohio. If, from any circumstances
whatsoever, fulfillment of any provision hereof or of any other Transaction
Documents, at the time performance of such provision shall be due, shall involve
exceeding the limit of validity prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under the laws of the State of Ohio, and if for any reason whatsoever, Lender
shall ever receive as interest an amount which would be deemed unlawful, such
interest shall be applied to the payment of the last maturing installment or
installments of the indebtedness to Lender (whether or not then due and payable)
and not to the payment of interest. To the extent that Lender received any
payment on account of Borrower’s Liabilities and any such payment(s) and/or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, subordinated and/or required to be repaid
to a trustee, receiver or any other Person under any bankruptcy act, state or
federal law, common law or equitable cause, then to the extent of such
payment(s) or proceeds received, Borrower’s Liabilities or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment(s) and/or proceeds had not been received by Lender and applied on
account of Borrower’s Liabilities; provided, however, if Lender successfully
contests any such invalidation, declaration, set aside, subordination or other
order to pay any such payment and/or proceeds to any third party, the revived
Borrower’s Liabilities shall be deemed satisfied.
     9.9. Notices. Any notice which either party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight courier, addressed:

  if to Borrower:    The Park National Bank
50 North Third Street
Newark, Ohio 43058-3500
Attn: John W. Kozak
Telephone No.: (740) 349-3792
Fax No.: (740) 349-3709
E-Mail Address: jkozak@parknationalbank.com     if to Lender:    USB Capital
Funding Corp.
c/o U.S. Bank National Association
425 Walnut Street
Cincinnati, Ohio 45202
Attn: Mark Cousineau, Senior Vice President
Telephone No.: (513) 632-4012

27



--------------------------------------------------------------------------------



 



      Fax No.: (513) 632-3151
E-Mail Address: mark.cousineau@usbank.com     and:                  USB Capital
Funding Corp.
c/o U.S. Bank Capital Markets
800 Nicollet Mall
Mail Station: BC-MN-H03R
Minneapolis, Minnesota 55402
Attn: Christopher Zinn, Vice President
Telephone No.: (612) 303-3782
Fax No.: (612) 303-2260
E-Mail Address: christopher.zinn@usbank.com

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above. Any notice given in accordance with the foregoing shall be deemed given
when delivered personally or, if mailed, five Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier.
     9.10. Successors and Assigns. This Agreement shall inure to the benefit of
the parties and their respective heirs, legal representatives, successors and
assigns except that, unless Lender consents in writing, no assignment made by
Borrower in violation of this Agreement shall confer any rights on any assignee
of Borrower.
     9.11. No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of
Lender, shall be deemed to make Lender a partner or joint venturer with
Borrower.
     9.12. Brokerage Commissions. Lender and Borrower each represent and warrant
to the other that they have not dealt with any brokers or finders to whom a
brokerage commission or finders fee is due in connection with the Facility. Each
of Lender and Borrower hereby indemnifies and holds harmless the other from all
loss, cost and expenses (including reasonable attorneys’ fees and expenses)
arising out of a breach of its representation and warranty set forth in this
Section 9.12. The provisions of this Section 9.12 shall survive the Closing and
the termination of this Agreement.
     9.13. Publicity. Borrower shall not publicize the Facility without the
prior written consent of Lender, except that Borrower may make any filings
required by law, including without limitation filings with the SEC, directly
related to this Agreement, provided that, in connection with the disclosure
thereof, Borrower shall take such actions as may reasonably be requested by
Lender to ensure the confidentiality of the materials to be disclosed.
     9.14. Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Lender shall be in
form and substance satisfactory to Lender.
     9.15. Additional Assurances; Right of Set-off. Borrower agrees that, at any
time or from time to time, upon the written request of Lender, it will execute
all such further documents and do all such other acts and things as Lender may
reasonably request to effectuate the transaction herein contemplated. If any
Event of Default that permits Lender to accelerate the obligations of Borrower
pursuant to Section 8.1.2 shall have occurred and be continuing, Lender is
hereby authorized at any time and from time to time to set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and any and all other indebtedness at any time owing by Lender to or
for the credit or the account of Borrower against any and all of Borrower’s
Liabilities irrespective of whether or not Lender shall have made any demand
hereunder or thereunder. Lender agrees promptly to

28



--------------------------------------------------------------------------------



 



notify Borrower after any such set-off and application made by Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Lender under this Section 9.15 are
in addition to any other rights and remedies (including, without limitation,
other rights of set-off) which Lender may have. Nothing contained in this
Agreement or any other Transaction Document shall impair the right of Lender to
exercise any right of set-off or counterclaim it may have against Borrower and
to apply the amount subject to such exercise to the payment of indebtedness of
Borrower unrelated to this Agreement or the other Transaction Documents.
     9.16. Entire Agreement. This Agreement and the Disclosure Schedule and
Exhibits hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. Neither party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement.
     9.17. Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada. Nothing herein shall
be deemed to limit any rights, powers or privileges which Lender may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by Lender which is lawful pursuant to,
or which is permitted by, any of the foregoing.
     9.18. Forum; Agent; Venue. To induce Lender to accept this Agreement and
the other Transaction Documents, Borrower irrevocably agrees that all actions or
proceedings in any way, manner, or respect, arising out of or from or related to
this Agreement or the other Transaction Documents shall be litigated only in
courts having situs within Cincinnati, Ohio. Borrower hereby consents and
submits to the jurisdiction of any local, state, or federal court located within
said city. Borrower hereby waives any right it may have to transfer or change
the venue of any litigation brought against Borrower by Lender.
     9.19. No Third Party Beneficiary. This Agreement is made for the sole
benefit of Borrower and Lender, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder.
     9.20. Legal Tender of United States. All payments hereunder shall be made
in coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
     9.21. Captions; Counterparts. Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions.
This Agreement may be executed by facsimile and in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.
     9.22. Knowledge; Discretion. All references herein to a party’s best
knowledge shall be deemed to mean the best knowledge of such party based on
commercially reasonable inquiry. All references herein to Borrower’s knowledge
shall be deemed to refer to the best knowledge of Borrower and each Subsidiary.
Unless specified to the contrary herein, all references herein to an exercise of
discretion or judgment by Lender, to the making of a determination or
designation by Lender, to the application of Lender’s discretion or opinion, to
the granting or withholding of Lender’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to
Lender, or otherwise involving the decision making of Lender, shall be deemed to
mean that Lender shall decide unilaterally using its sole and absolute
discretion or judgment.
WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, THE

29



--------------------------------------------------------------------------------



 



SUBORDINATED DEBENTURE OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND (c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
[Remainder of Page Intentionally Left Blank]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Subordinated
Debenture Purchase Agreement to be executed by their duly authorized
representatives as of the date first above written.

            THE PARK NATIONAL BANK
      By:   /s/ C. Daniel DeLawder         Name:   C. Daniel DeLawder       
Title:   Chairman and CEO        USB CAPITAL FUNDING CORP.
      By:   /s/ Christopher Zinn         Name:   Christopher Zinn       
Title:   Vice President     

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SUBORDINATED DEBENTURE
 
THIS OBLIGATION IS NOT A DEPOSIT AND IT IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION. THIS OBLIGATION IS SUBORDINATED TO CLAIMS OF DEPOSITORS,
IS UNSECURED, AND IS INELIGIBLE AS COLLATERAL FOR A LOAN BY THE PARK NATIONAL
BANK.
 

      $25,000,000   Cincinnati, Ohio     December 28, 2007

     FOR VALUE RECEIVED, the undersigned, THE PARK NATIONAL BANK, a national
banking association (“Borrower”), hereby promises to pay to the order of USB
Capital Funding Corp., a Nevada corporation, or any holder hereof from time to
time (“Lender”), at such place as may be designated by Lender, in writing, the
principal sum of TWENTY-FIVE MILLION DOLLARS ($25,000,000), or so much thereof
that has been advanced and remains outstanding, with interest thereon as
hereinafter provided. This Subordinated Debenture (this “Subordinated
Debenture”) is issued pursuant to the terms of that certain Subordinated
Debenture Purchase Agreement of even date herewith by and between Borrower and
Lender (as may be amended, restated, supplemented or modified from time to time,
the “Purchase Agreement”). All capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the Purchase Agreement.
     The principal balance hereof shall be paid in accordance with the Purchase
Agreement. The unpaid principal amount outstanding under this Subordinated
Debenture from time to time shall bear interest before maturity in accordance
with the Purchase Agreement. Under certain circumstances as provided in the
Purchase Agreement, overdue interest payments under this Subordinated Debenture
shall bear interest from the due date thereof until paid at a daily rate equal
to the Default Rate of interest.
     Lender will note on its internal records the amount of each payment in
respect of the Subordinated Debenture. Whenever any payment to be made under
this Subordinated Debenture shall be due on a day that is other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of the payment of
interest hereunder.
     There shall be no penalties or other charges payable by Borrower to Lender
hereunder other than those payments expressly described in the Purchase
Agreement. Except as otherwise provided in the Purchase Agreement, all payments
hereunder shall be credited first to accrued interest and second to the unpaid
principal balance outstanding at the time of such payment.
     The Subordinated Debenture may not be prepaid in any amount or at any time
prior to the fifth anniversary of the date hereof. From and after such
anniversary date, Borrower may prepay all or part, of the outstanding unpaid
principal balance under this Subordinated Debenture without penalty as provided
in the Purchase Agreement. Borrower may be required under regulations of the
Office of the Comptroller of the Currency (the “OCC”) to obtain prior OCC
approval before making any prepayment (including payment pursuant to an
acceleration clause or redemption prior to maturity); however, Lender shall have
no responsibility to verify whether Borrower has obtained OCC approval for any
prepayment.
     This Subordinated Debenture is not secured by any assets of Borrower.
Except as provided in the Purchase Agreement with respect to the Junior
Subordinated Debentures and the Guarantee, the rights of Lender to the principal
sum hereunder or any part hereof and to any accrued interest thereon shall
remain subject and subordinate to the claims of general creditors of Borrower
and, upon dissolution or liquidation of Borrower, no payment of principal,
interest or premium (including post-default interest)

A-1



--------------------------------------------------------------------------------



 



shall be due and payable under the terms of this Subordinated Debenture until
all general creditors of Borrower shall have been paid in full.
     If an Event of Default shall occur, Lender shall have the rights set forth
in Article 8 of the Purchase Agreement. Borrower shall reimburse and indemnify
Lender and shall hold Lender harmless against any reasonable costs (including
court costs and reasonable attorneys’ fees) incurred by Lender in the collection
of any amounts due as a result of an Event of Default or as otherwise provided
in the Purchase Agreement.
     Lender may sell, assign, pledge or otherwise transfer or encumber any or
all of its interest under this Subordinated Debenture at any time and from time
to time as permitted under the Purchase Agreement. In the event of a transfer of
the Subordinated Debenture, all terms and conditions of this Subordinated
Debenture shall be binding upon and inure to the benefit of both the transferee
and Borrower after such transfer; provided, however, that Borrower shall have no
obligation hereunder to any such transferee unless and until any transfer of
this Subordinated Debenture is recorded on the books and records of Borrower.
     Upon receipt of evidence reasonably satisfactory to Borrower of the loss,
theft, destruction or mutilation of this Subordinated Debenture, Borrower shall,
at Lender’s expense, execute and deliver in lieu thereof a new debenture in
principal amount equal to the unpaid principal amount of such lost, stolen,
destroyed or mutilated debenture, dated the date to which interest has been paid
on such lost, stolen, destroyed or mutilated Subordinated Debenture; provided
that: (i) in the case of any such loss, theft or destruction, Lender shall have
delivered to Borrower an indemnity reasonably satisfactory to Borrower
indemnifying and holding Borrower harmless from any and all liability, claim or
damage resulting from such loss, theft or destruction; or (ii) in the case of
any such mutilation, upon surrender of this Subordinated Debenture to Borrower.
     Notwithstanding any other provisions of this Subordinated Debenture and the
Purchase Agreement, including specifically those set forth in the sections
relating to subordination, events of default and covenants of Borrower, it is
expressly understood and agreed that the OCC or any receiver or conservator of
Borrower appointed by the OCC shall have the right in the performance of its
legal duties, and as part of liquidation designed to protect or further the
continued existence of Borrower or the rights of any parties or agencies with an
interest in, or claim against, Borrower or its assets, to transfer or direct the
transfer of the obligations of this Subordinated Debenture to any bank or bank
holding company selected by such official which shall expressly assume the
obligation of the due and punctual payment of the unpaid principal, and interest
and premium, if any, on this Subordinated Debenture and the due and punctual
performance of all covenants and conditions; and the completion of such transfer
and assumption shall serve to supersede and void any default, acceleration or
subordination which may have occurred, or which may occur due or related to such
transaction, plan, transfer or assumption, pursuant to the provisions of this
Subordinated Debenture and the Purchase Agreement, and shall serve to return the
holder to the same position, other than for substitution of the obligor, it
would have occupied had no default, acceleration or subordination occurred;
except that any interest and principal previously due, other than by reason of
acceleration, and not paid shall, in the absence of a contrary agreement by the
holder of this Subordinated Debenture, be deemed to be immediately due and
payable as of the date of such transfer and assumption, together with the
interest from its original due date at the rate provided for herein.
     The indebtedness of Borrower evidenced by this Subordinated Debenture,
including the principal and premium, if any, and interest shall be subordinate
and junior in right of payment to Borrower’s obligations to its depositors, its
obligations under bankers’ acceptances and letters of credit, and its
obligations to its other creditors, including its obligations to the Federal
Reserve Bank, the Federal Deposit Insurance Corporation (the “FDIC”), and any
rights acquired by the FDIC as a result of loans made by the FDIC to Borrower or
the purchase or guarantee of any of its assets by the FDIC pursuant to the
provisions of 12 USC 1823(c), (d) or (e), whether now outstanding or hereafter
incurred and obligations to repay advances from the Federal Home Loan Bank of
Cincinnati; provided, however, the indebtedness evidenced hereby is expressly
not subordinate and junior in any respect, and ranks senior

A-2



--------------------------------------------------------------------------------



 



in all respects, to the Indebtedness evidenced by the Junior Subordinated
Debenture. In the event of any insolvency, receivership, conservatorship,
reorganization, readjustment of debt, marshaling of assets and liabilities or
similar proceedings or any liquidation or winding up of or relating to Borrower,
whether voluntary or involuntary, all such obligations other than in respect of
the Junior Subordinated Debenture shall be entitled to be paid in full before
any payment shall be made on account of the principal of, or premium, if any, or
interest, on this Subordinated Debenture. In the event of any such proceedings,
after payment in full of all sums owing on such prior obligations, the holder of
this Subordinated Debenture together with any obligations of Borrower ranking on
a parity with this Subordinated Debenture, shall be entitled to be paid from the
remaining assets of Borrower the unpaid principal thereof and any unpaid
premium, if any, and interest before any payment or other distribution, whether
in cash, property or otherwise (including post-default interest), shall be made
on account of any capital stock or any obligations of Borrower ranking junior to
this Subordinated Debenture.
     Nothing herein shall impair the obligation of Borrower, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Subordinated Debenture according to its terms.
     No provision of this Subordinated Debenture shall be amended or waived
except by a written instrument signed by a duly authorized officer of each of
Borrower and Lender. Any notices or other communications permitted or required
hereunder shall be sent and addressed in accordance with the requirements of the
Purchase Agreement.
     This Subordinated Debenture shall be governed by and construed in
accordance with the internal laws of the State of Nevada. Nothing herein shall
be deemed to limit any rights, powers or privileges which Lender may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by Lender which is lawful pursuant to,
or which is permitted by, any of the foregoing.
     To induce Lender to accept this Subordinated Debenture and the other
Transaction Documents, Borrower irrevocably agrees that all actions or
proceedings in any way, manner, or respect, arising out of or from or related to
this Subordinated Debenture shall be litigated only in courts having situs
within Cincinnati, Ohio. Borrower hereby consents and submits to the
jurisdiction of any local, state, or federal court located within said city.
Borrower hereby waives any right it may have to transfer or change the venue of
any litigation brought against Borrower by Lender.

A-3



--------------------------------------------------------------------------------



 



BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS SUBORDINATED DEBENTURE OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS SUBORDINATED
DEBENTURE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL
COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE
MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY
BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER
INTO THE PURCHASE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND (iii) THIS
WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY
INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the undersigned has executed this Subordinated
Debenture or caused this Subordinated Debenture to be executed by its duly
authorized representative as of the date first above written.

                      ATTEST:
        THE PARK NATIONAL BANK
     
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RATE ELECTION NOTICE
                    , 20     
USB Capital Funding Corp.
c/o U.S. Bank National Association
425 Walnut Street
Cincinnati, Ohio 45202
Attn: Correspondent Banking Division
Ladies and Gentlemen:
     This will confirm the telephone conversation Ms./Mr.
                                         had with your office on
                    , 20     , regarding Borrowing Tranches under and as defined
in the Subordinated Debenture Purchase Agreement dated as of December      ,
2007 as follows:
FROM FACILITY #:                     

                  Amount of Currently Outstanding LIBO Rate Tranche:  
$                    
 
                Amount of Currently Outstanding Base Rate Tranche:  
$                    
 
                For Currently Outstanding LIBO Rate Tranche (complete as
applicable):    
 
                    •   Amount to be converted to Base Rate Tranche (multiple of
$1,000,000):   $                    
 
                    •   Amount to be continued for additional LIBOR Period:  
$                    
 
                For Currently Outstanding Base Rate Tranche (complete as
applicable):    
 
               
 
      •   Amount to be converted to LIBO Rate Tranche (multiple of $1,000,000):
  $                    

          We acknowledge that the election reflected herein is subject to
Section 2.6.1 and the other provisions of the Agreement.
Date:                                         

            Very truly yours,

THE PARK NATIONAL BANK
      By:           Authorized Signature             

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF OPINION OF BORROWER’S COUNSEL
December 28, 2007
USB Capital Funding Corp.
c/o U.S. Bank National Association
425 Walnut Street
Cincinnati, Ohio 45202
Attn: Correspondent Banking Division
Re:   Subordinated Debenture issued by The Park National Bank
Ladies and Gentlemen:
     We have acted as counsel to The Park National Bank, a national banking
association (the “Borrower”), in connection with the Facility described in the
Subordinated Debenture Purchase Agreement dated as of December 28, 2007 (the
“Purchase Agreement”) between the Borrower and USB Capital Funding Corp., a
Nevada corporation (the “Lender”). This opinion is furnished to you pursuant to
Section 3.2.1 of the Purchase Agreement. Capitalized terms used in this opinion
that are defined in the Purchase Agreement have the meanings set forth in the
Purchase Agreement, unless otherwise defined herein.
     In connection with this opinion, we have examined originals or certified,
conformed or reproduction copies of, and have relied upon the accuracy of,
without independent verification or investigation, the following:

  (a)   the Purchase Agreement;     (b)   the Subordinated Debenture issued by
the Borrower on the date hereof;     (c)   a certificate of certain of the
officers of the Borrower as to certain factual matters (the “Officers’
Certificate”), a copy of which is attached hereto as Exhibit A;     (d)   the
articles of association (the “Articles”) and the bylaws (the “Bylaws”) of the
Borrower certified by the Secretary of the Borrower in the Officers’ Certificate
as being true, correct and complete and in full force and effect as of the date
of this opinion;     (e)   an excerpt from the minutes of the meeting at which
the Executive Committee of the Board of Directors of the Borrower approved the
borrowing by the Borrower evidenced by the Transaction Documents (as hereafter
defined) certified by the Secretary of the Borrower in the Officers’ Certificate
as being a meeting duly called and held on the date set forth in the Officers’
Certificate with the approval evidenced by such minutes being in full force and
effect as of the date of this opinion; and     (f)   a certification of the FDIC
dated December 21, 2007 as to the Borrower’s status as an insured depository
institution under the provisions of the Federal Deposit Insurance Act (the “FDIC
Certification”).

          We have also examined the originals or certified, conformed or
reproduction copies of,

C-1



--------------------------------------------------------------------------------



 



and have relied upon the accuracy of, without independent verification or
investigation, such other records, agreements, instruments and documents as we
have deemed necessary or relevant as the basis for our opinion. The documents
referenced in clauses (a) and (b) of this paragraph are referred to herein as
the “Transaction Documents”.
          In such examinations, we have assumed (except, to the extent set forth
in the opinions expressed below, as to the Borrower): (i) the genuineness of all
signatures of parties to the Transaction Documents, the authenticity of all
documents submitted to us as originals and the conformity with authentic
original documents of all documents submitted to us as copies; (ii) the due
completion, execution, and acknowledgment as indicated thereon by all parties
thereto, and delivery of all documents and instruments and of the consideration
recited therein; (iii) that each of the parties to the Transaction Documents has
the full power, authority and legal right under its charter and other governing
documents, legislation, and applicable laws and regulations to execute and
perform its obligations under all documents executed by it; (iv) that each
Transaction Document has been duly authorized by, has been duly executed and
delivered by, and constitutes the legal, valid, binding and enforceable
obligation of each of the parties party thereto, enforceable against such party
in accordance with its terms; (v) that all signatories to each Transaction
Document have been duly authorized; and (vi) that the laws of any jurisdiction
other than the State of Ohio which may govern any one or more of the Transaction
Documents are not inconsistent with the laws of the State of Ohio in any matter
material to this opinion.
          We have made no examination of the character, organization, activities
or authority of any party other than the Borrower to any of the Transaction
Documents which might have any effect upon our opinions expressed herein, and we
have neither examined, nor do we opine upon, any provision or matter to the
extent that the examination or opinion would require a financial, mathematical
or accounting calculation or determination.
          We have further assumed that (x) the Borrower is a national banking
association formed and validly existing under the laws of the United States of
America and is authorized thereunder to transact the business of banking on the
date hereof and is an “eligible bank” within the meaning of 12 C.F.R.
Section 5.3(g)(the “Banking Assumptions”) and (y) the indebtedness evidenced by
the Subordinated Debenture shall constitute Tier 2 capital under 12 C.F.R.
Section 3.100 and 12 C.F.R. 3, Appendix A, Section 2(b)(4).
          As used herein, the phrases “requisite power and authority”,
“Borrower’s powers” and “duly authorized by all necessary action” with respect
to the Borrower refer and are limited to the Articles and the Bylaws of Borrower
and federal statutes and regulations applicable to national banking
associations, and are subject to the correctness of the Banking Assumptions.
     Based upon and subject to the foregoing and the further qualifications and
limitations set forth below, as of the date hereof (or as of the date of any
assumption made herein or any certificate, schedule, exhibit or inquiry stated
to have been examined, made, or otherwise relied upon by us), we are of the
opinion that:
          1. Based solely on the FDIC Certification, the Borrower is an insured
depository institution under the applicable provisions of the Federal Deposit
Insurance Act. The Borrower has the requisite power and authority to conduct its
business as it is now being conducted. The authorized capital stock of Borrower
is as stated in the Purchase Agreement and, based solely upon the Officers’
Certificate, all of the authorized shares of common stock of Borrower are issued
and outstanding and owned of record by Bancorp.
          2. Provided the Lender is an accredited investor within the meaning of
Regulation D as promulgated under the Securities Act of 1933, as amended (the
“Act”) and an “institutional investor” within the meaning of Revised Code of
Ohio (“R.C.”) Section 1707.01(S), it is not necessary in conjunction with the
issuance of the Subordinated Debenture to register the Subordinated Debenture
under the Act or the laws of the State of Ohio.

C-2



--------------------------------------------------------------------------------



 



          3. Except for the notification required to be submitted to the OCC
within 10 days of the issuance of the Subordinated Debenture and any filings
which may be made pursuant to Regulation D as promulgated under the Act and any
corresponding State of Ohio securities laws filings, no order, permission,
consent or approval of any federal or state commission, board or regulatory
authority is required for the execution and delivery or performance by Borrower
of the Transaction Documents.
          4. The execution, delivery and performance by the Borrower of the
Transaction Documents (a) are within Borrower’s powers, (b) have been duly
authorized by all necessary action of Borrower, and (c) do not contravene
(i) Borrower’s Articles or Bylaws or (ii) any law applicable to the Borrower.
          5. Each Transaction Document constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.
          6. The execution, delivery and performance by the Borrower of the
Transaction Documents do not conflict with, or result in any breach or violation
of, the Junior Subordinated Debenture.
     The opinions expressed above are subject to the following additional
qualifications:
     All of our opinions are subject to the limitations, if any, of Title 11
U.S.C., as amended, and of the applicable insolvency, reorganization, moratorium
or other laws affecting the enforcement of creditors’ rights generally and by
principles of equity. In addition, certain remedial and other provisions of the
Transaction Documents may be limited by (i) implied covenants of good faith,
fair dealing and commercially reasonable conduct and (ii) judicial discretion,
in the instance of multiple or equitable remedies.
     We have not conducted requisite factual or legal examinations, and
accordingly we express no opinion, with respect to the application, if any, of
laws concerning or promulgated by (a) environmental effects or agencies;
(b) fraudulent dispositions or obligations (Chapter 1336, R.C. and
Section 1313.56, R.C.); (c) except for our opinions in numbered paragraph 2
hereof, securities laws; (d) political subdivisions of the State of Ohio; or
(e) any taxes or tax effects.
     In addition, we express no opinion as to the enforceability of rights,
provisions or interests to the extent, if any, dependent upon the enforceability
of (a) waivers of rights of debtors or others which may not be waived or which
may be waived only under certain circumstances under applicable law;
(b) provisions of the Transaction Documents to the extent held to (i) require
the payment of interest on interest, (ii) compensate any party for loss or
expense in excess of actual loss or reasonable expenses or constitute a penalty,
(iii) require reimbursement for or indemnity against actions by Lender taken in
violation of applicable law or public policy, or (iv) purport to waive or negate
in favor of Lender the effect of notice of a default or event of default, if
any, which Lender may have at the time of closing; (c) any provision for the
award of attorneys’ fees to an opposing party; (d) provisions which purport to
establish evidentiary standards; (e) provisions which purport to choose venue
and jurisdiction; or (f) provisions which purport to waive jury trial.
     The opinions expressed herein are limited to the laws of the State of Ohio
and the federal laws of the United States of America having effect on the date
hereof, and we express no opinion as to the laws of any other jurisdiction. The
opinions expressed herein, each of which speaks only as of the date hereof, are
furnished specifically in connection with the execution and delivery of the
Transaction Documents for the benefit of the Lender and may not be relied upon,
assigned, quoted or otherwise used in any manner or for any purpose by any other
person or entity, without our specific prior written consent.
Very truly yours,

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF AUTHORIZED BORROWERS

     
To:
  U.S. Bank Agency Services, as Servicing Agent
Attention:
  Diane Davis
Fax Number:
  (612) 303-2262

Please be advised that the following people are authorized to request advances,
principal reductions or fixed rate contracts (e.g. LIBOR loans) under the credit
facilities referenced in the Subordinated Note Purchase Agreement, dated as of
December ___, 2007, between The Park National Bank and USB Capital Funding
Corp.:

                              Name   Title
 
    1.    
 
 
 
 
    2.    
 
 
 
 
    3.    
 
 
 
 
    4.    
 
 
 
 
    5.    
 
 
 

              DATED:                                            THE PARK
NATIONAL BANK
 
           
 
  By:                      
 
      Name:    
 
      Title:    

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
AUTHORIZATION TO DEBIT ACCOUNT

     
To:
  U.S. Bank Agency Services, as Servicing Agent
Attention:
  Judy Payne
Fax Number:
  612-303-3868

     The Park National Bank (the “Borrower”) hereby authorizes and directs U.S.
Bank National Association (the “Bank”) to debit the Borrower’s account no.
                     at the Bank for the amount of any interest, fees or
principal due on any of the Borrower’s indebtedness to USB Capital Funding
Corp., and to pay such amount to USB Capital Funding Corp.

                  DATED: December      , 2007   THE PARK NATIONAL BANK    
 
               
 
  By:                          
 
      Name:        
 
      Title:         

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF QUARTERLY COMPLIANCE CERTIFICATE
for the Quarter Ended                     
     The undersigned, the                      of The Park National Bank
(“Borrower”), hereby delivers this certificate pursuant to Section 6.4 of that
certain Subordinated Debenture Purchase Agreement dated as of December      ,
2007, between Borrower and USB Capital Funding Corp. (the “Agreement”) and
certifies as of the date hereof as follows:
     1. Attached hereto are the quarterly financial reports described in
Section 6.2 of the Agreement for the above-referenced quarter.
     2. Borrower is in compliance in all material respects with all covenants
contained in the Agreement, and has provided a detailed calculation, as of each
day of the quarter ended on the date set forth in the title hereof, of the
financial covenant set forth in Section 7 of the Agreement on Annex A attached
hereto.
     3. No Event of Default has occurred or is continuing under the Agreement.
[Or, if incorrect, provide detail regarding the Event of Default and the steps
being taken to cure it and the time within which such cure will occur.]
     4. Borrower’s representations and warranties set forth in the Agreement are
true as of the date of this certificate.
     Capitalized terms in this Quarterly Compliance Certificate that are
otherwise undefined shall have the meanings given them in the Agreement.
Dated: [INSERT DATE]

                  THE PARK NATIONAL BANK
 
           
 
  By:                      
 
      Name:    
 
      Title:    

F-1



--------------------------------------------------------------------------------



 



ANNEX A
TO
QUARTERLY COMPLIANCE CERTIFICATE
[to be completed in such format as is reasonably acceptable to Lender]

 



--------------------------------------------------------------------------------



 



Schedule 4.1.2
Capital Stock and Related Matters Disclosure Schedule
State in which Borrower conducts its business:
The Park National Bank conducts its business in Ohio.
A list of direct wholly-owned subsidiaries of the Borrower:
Park National Capital, LLC
Scope Leasing, Inc.
Park Investments, Inc.
Park Leasing Company
Park Insurance Group, Inc.
A list of each class of stock of Borrower:
The Park National Bank has $10,000,000 in capital stock, divided into 1,250,000
shares of common stock with $8 par value. All of which are authorized, issued,
and outstanding.
The Park National Bank is authorized to issue 32,600 shares of Class A
non-cumulative, perpetual preferred stock, with a $1,000 par value. None of
these Class A non-cumulative perpetual preferred shares are issued or
outstanding.

 



--------------------------------------------------------------------------------



 



Schedule 4.5.1
Financing Statements Disclosure Schedule
No financing statement under the UCC that names The Park National Bank or any
subsidiary has been filed and none of The Park National Bank and subsidiaries
have signed any financing statement or any pledge agreement authorizing any
secured party thereunder to file any such financing statement.

 



--------------------------------------------------------------------------------



 



Schedule 4.7.3
Regulatory Enforcement Actions Disclosure Schedule
None of The Park National Bank, any subsidiary, or officer or director is now
operating under any restrictions, agreements, memoranda, or commitments (other
than restrictions of general application) imposed by any Governmental Agency,
nor are (a) any such restrictions threatened or (b) any agreements, memoranda or
commitments being sought by any Governmental Agency.

 



--------------------------------------------------------------------------------



 



Schedule 4.7.4
Pending Litigation Disclosure Schedule
There are no actions, suits, proceedings or written agreements pending, or, to
the best of The Park National Bank’s knowledge, threatened or proposed, against
The Park National Bank or its subsidiaries that will materially and adversely
affect the financial condition, business, or operations of The Park National
Bank or any subsidiary.

 



--------------------------------------------------------------------------------



 



Schedule 4.7.6
ERISA Disclosure Schedule
All Employee Benefit plans to which The Park National Bank contributes are in
material compliance with applicable requirements of ERISA, and are in material
compliance with the Code for obtaining the tax benefits the Code thereupon
permits with respect to such plans. No employee benefit plan has, or as of the
closing date will have, any amount of unfunded benefit liabilities for which The
Park National Bank could be liable to any person under Title IV of ERISA if any
such plan were terminated.

 



--------------------------------------------------------------------------------



 



Schedule 5.2.3
No disclosure necessary.

 